Exhibit 10.1

Execution

Counterpart

 

 

 

 

AMENDED AND RESTATED

REVOLVING CREDIT LOAN AGREEMENT

dated as of August 7, 2009 by and among

HARVARD BIOSCIENCE, INC.

(the “Borrower”),

THE LENDERS THAT ARE SIGNATORIES HERETO

(the “Lenders”),

and

BANK OF AMERICA, N.A.

(the “Agent”)

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I REVOLVING CREDIT LOANS

   1

ARTICLE II TAXES, YIELD PROTECTION AND ILLEGALITY

   8

ARTICLE III REPRESENTATIONS AND WARRANTIES

   15

ARTICLE IV CONDITIONS OF CLOSING/LENDING

   21

ARTICLE V AFFIRMATIVE COVENANTS

   24

ARTICLE VI NEGATIVE COVENANTS

   30

ARTICLE VII FINANCIAL COVENANTS

   36

ARTICLE VIII DEFAULTS; REMEDIES

   37

ARTICLE IX DEFINITIONS; CERTAIN RULES OF CONSTRUCTION

   41

ARTICLE X AMENDMENTS AND WAIVERS, ETC.

   54

ARTICLE XI NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS

   56

ARTICLE XII NO WAIVER; CUMULATIVE REMEDIES; ENFORCEMENT

   58

ARTICLE XIII EXPENSES; INDEMNITY; DAMAGE WAIVER

   59

ARTICLE XIV ADMINISTRATIVE AGENT

   61

ARTICLE XV SUCCESSORS AND ASSIGNS

   65

ARTICLE XVI MISCELLANEOUS

   68

ARTICLE XVII RATIFICATION

   73

 

-i-



--------------------------------------------------------------------------------

Exhibit A-1 - Committed Loan Notice

Exhibit A-2 - Compliance Certificate

Exhibit B - Revolving Credit Note

Exhibit C - Reserved

Exhibit D - Solvency Certificate

Exhibit E-1 - Assignment and Assumption

Exhibit E-2 – Administrative Questionnaire

 

Schedule 1.1 -    Commitments Schedule 3.2 -    Subsidiaries Schedule 3.8 -   
Indebtedness, Liens and Investments, etc. Schedule 3.9 -    Real Estate Leases
Schedule 3.10 -    Litigation Schedule 3.13 -    Eligible Inventory
Schedule 3.16 -    ERISA Schedule 3.18 -    Hazardous Material Schedule 3.21 -
   Trade and Other Names Schedule 3.24 -    Depository and Other Accounts
Schedule 3.26 -    Insurance Policies Schedule 3.27 -    Employment and Labor
Agreements Schedule 11.1 -    Addresses

 

-ii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT

This AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT IS dated as of
August 7, 2009 by and among HARVARD BIOSCIENCE, INC., a Delaware corporation
(the “Borrower”) and the Lenders from time to time party hereto, including BANK
OF AMERICA, N.A., (both in its capacity as a “Lender” and in its capacity as
“Agent” for itself and the other Lenders), and BROWN BROTHERS HARRIMAN & CO. (as
a “Lender” and, together with BANK OF AMERICA, N.A. the “Lenders”).

The Borrower and the Lenders entered into a Revolving Credit Loan Agreement
dated as of November 21, 2003 wherein Brown Brothers Harriman & Co. was named
the Agent, which was amended by a First Amendment dated March 14, 2006 and by a
Second Amendment dated December 1, 2006 (as may have been further amended to the
date hereof, the “Original Credit Agreement”). The Borrower, the Guarantors and
the Lenders have agreed to amend the Original Credit Agreement and are entering
into this Agreement to, among other things, extend the maturity date and to
change the Agent from Brown Brothers Harriman & Co. to Bank of America, N.A.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Borrower and the Lenders hereby agree as follows:

ARTICLE I

REVOLVING CREDIT LOANS

1.1. Recitals; Maximum Line Commitment. The Borrower wishes to establish a
revolving credit facility (the “Revolving Credit Facility”) with the Lenders in
an aggregate principal amount at any one time outstanding not in excess of
Twenty Million Dollars ($20,000,000) (the “Maximum Line Commitment”), to expire
on the Maturity Date unless sooner terminated as provided herein.

The Lenders, severally in accordance with their respective Commitments set forth
on Schedule 1.1, are willing to establish such Revolving Credit Facility,
subject to the terms and conditions hereafter set forth.

1.2. Revolving Credit Loans; Reborrowings; Compliance Certificates.

(a) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Credit Loan”) to the Borrower
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed, at any time outstanding, the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Revolving Credit Borrowing, the Total Revolving Credit Outstandings shall not
exceed the Maximum Line Commitment and further provided that all of the
Revolving Credit Loans, at any time outstanding, the proceeds of which were used
directly, or indirectly through the repayment of a BBA LIBOR Daily Floating Rate
Loan and the reborrowing thereof with a Eurodollar Rate Loan, for Permitted
Stock Repurchases will not exceed the Permitted Stock Repurchase Sublimit.
Within the limits of each Revolving Credit Lender’s Commitment, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 1.2(a), prepay under Section 1.2(j), and reborrow under this
Section 1.2(a).



--------------------------------------------------------------------------------

(b) Each Revolving Credit Borrowing, and each continuation of Eurodollar Rate
Loans shall be made upon the Borrower’s irrevocable notice to the Agent, which
may be given by telephone. Each such notice must be received by the Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, or continuation of Eurodollar Rate Loans and on the requested date
of any BBA LIBOR Daily Floating Rate Loan. Each telephonic notice by the
Borrower pursuant to this Section 1.2(b) must be confirmed promptly by delivery
to the Agent of a written Committed Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of a Eurodollar
Rate Loan and each continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof. Each
Borrowing of a BBA LIBOR Daily Floating Rate Loan shall be in a principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof. Each Committed
Loan Notice (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a Borrowing of a Eurodollar Rate Loan, a BBA LIBOR Daily
Floating Rate Loan, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, or continuation, (which shall be a Business
Day), (iii) the principal amount of Revolving Credit Loans to be borrowed, or
continued, (iv) if a Eurodollar Rate Loan, the duration of the Interest Period
with respect thereto and (v) the intended use of the proceeds of such Borrowing.
If the Borrower requests a Borrowing of, or continuation of Eurodollar Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have selected a BBA LIBOR Daily Floating Rate Loan.

(c) Following receipt of a Committed Loan Notice, the Agent shall promptly
notify each Lender of the amount of its Applicable Percentage under the
Revolving Credit Facility of the Borrowing. Each Lender shall make the amount of
its Loan available to the Agent in immediately available funds at the Agent’s
Office not later than 1:00 p.m. on the Business Day specified in the applicable
Committed Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.3 (and, if such Borrowing is the initial credit extension on the
Restatement Closing Date, Section 4.1), the Agent shall make all funds so
received available to the Borrower in like funds as received by the Agent either
by (i) crediting the account of the Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Agent by the Borrower.

(d) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
only on the last day of an Interest Period for such Eurodollar Rate Loan. During
the existence of a Default and, unless the Required Lenders otherwise agree in
writing, no Loans may be requested and all Eurodollar Rate Loans shall
immediately be converted to BBA LIBOR Daily Floating Rate Loans.

(e) The Agent shall promptly notify the Borrower and the Lenders of the interest
rate applicable to any Interest Period for Eurodollar Rate Loans upon
determination of such interest rate.

(f) After giving effect to all Borrowings, and all continuations of Revolving
Credit Loans, there shall not be more than five (5) Interest Periods in effect.

 

-2-



--------------------------------------------------------------------------------

(g) The Borrower may, on the last day of any fiscal quarter, upon written notice
to the Agent, terminate the Revolving Credit Facility, or from time to time
permanently reduce the Revolving Credit Facility, provided that (i) any such
notice shall be received by the Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $1,000,000 or any whole multiple of
$250,000 in excess thereof and (iii) the Borrower shall not terminate or reduce
(A) the Revolving Credit Facility if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Credit Outstandings would
exceed the Maximum Line Commitment. The Agent will promptly notify the Lenders
of any termination or reduction of the Revolving Credit Facility under this
Section 1.2(g). Upon any reduction of the Revolving Credit Facility, the
Commitment of each Lender shall be reduced by such Lender’s Applicable
Percentage of such reduction amount. All fees in respect of the Revolving Credit
Facility accrued until the effective date of any termination of the Revolving
Credit Facility shall be paid on the effective date of such termination.

(h) The Borrower shall repay to the Lenders on the Maturity Date for the
Revolving Credit Facility the aggregate principal amount of all Revolving Credit
Loans outstanding on such date.

(i) Subject to the last sentence of this subsection (i), the Borrower may, upon
written notice to the Agent, at any time or from time to time voluntarily prepay
Revolving Credit Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Agent not later than 11:00 a.m.
(1) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (2) on the date of prepayment of any BBA LIBOR Daily Floating Rate Loan;
(B) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof and (c) any
prepayment of BBA LIBOR Daily Floating Rate Loans shall be in a principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof; or, in each case,
if less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment whether such Loan is a BBA
LIBOR Daily Floating Rate Loan or a Eurodollar Rate Loan and, if a Eurodollar
Rate Loan is to be prepaid, the Interest Period(s) of such Loans. The Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage). If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 2.4 and Section 2.5.

1.3. Revolving Credit Notes. The Revolving Credit Loans shall be evidenced by
revolving credit promissory notes of the Borrower payable to the order of each
Lender, in a principal amount equal to each Lender’s Commitment and in the form
attached hereto as Exhibit B (the “Revolving Credit Notes” or the “Notes”).

 

-3-



--------------------------------------------------------------------------------

1.4. Interest.

(a) Subject to the provisions of Section 1.8, each Eurodollar Rate Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
360-day year) on the unpaid principal amount thereof until paid in full at the
Eurodollar Rate for such Interest Period plus the Applicable Margin and each BBA
LIBOR Daily Floating Rate Loan shall bear interest (computed on the basis of the
actual number of days elapsed over a 360-day year), at the BBA LIBOR Daily
Floating Rate plus the Applicable Margin, from the date of such Borrowing until
such Borrowing is repaid in full.

(b) Interest on the Revolving Credit Notes shall be payable on the earlier to
occur of the last day of the Interest Period applicable to such Eurodollar Rate
Loan or in the case of a BBA LIBOR Daily Floating Rate Loan the earlier to occur
of (x) the last Business Day of each calendar month (y) when such Loan is
repaid, and at maturity (whether by acceleration or otherwise).

1.5. Fees.

(a) Unused Line Fee. The Borrower shall pay the Agent for the ratable benefit of
the Lenders an unused line fee (the “Unused Line Fee”) for the period commencing
on the Restatement Closing Date to and including the Maturity Date, or the
earlier date of termination of the Revolving Credit Facility hereunder, in an
amount equal to one half of one percent (0.5%) per annum (computed on the basis
of the actual number of days elapsed over a 360-day year) of the daily unused
portion of the Maximum Line Commitment. The Unused Line Fee shall be paid
quarterly in arrears on the last day of each March, June, September and December
of each year, commencing on the first such date next succeeding the Restatement
Closing Date, and on the date of termination of the Revolving Credit Facility.

(b) Origination Fee. The Borrower shall pay to the Agent, for the accounts of
the Lenders on a pro rata basis, an origination fee (the “Origination Fee”) in
an aggregate amount of One Hundred Fifty Thousand Dollars ($150,000) on the
Restatement Closing Date. No portion of the Origination Fee paid to the Agent,
for the accounts of the Lenders, shall under any circumstances be refunded to
the Borrower.

(c) Agent Fee. The Borrower shall pay to the Agent (for its own account) on the
Restatement Closing Date and on each anniversary thereafter during the term of
the Agreement an annual fee of Ten Thousand Dollars ($10,000), which shall be
fully earned and payable on the Restatement Closing Date and on each anniversary
of the Restatement Closing Date.

1.6. Subsidiary Guaranties and Pledge Agreement.

(a) The Notes and all other Obligations of the Borrower hereunder and/or under
the other Loan Documents shall be secured by and entitled to the benefits of an
unconditional payment and performance guaranties from all Subsidiaries of the
Borrower organized under the laws of any state in the United States
(collectively, the “US Subsidiaries” and each a “US Subsidiary”). The Subsidiary
Guaranties (collectively, the “Subsidiary Guaranties”) will be satisfactory in
form and substance to the Agent.

 

-4-



--------------------------------------------------------------------------------

(b) Subsidiary Pledge Agreements(s). The Notes and all other Obligations of the
Borrower hereunder and/or under the other Loan Documents shall be further
secured by and entitled to the benefits of one or more pledge agreements of the
Borrower in favor of the Agent (collectively, the “Pledge Agreement of
Borrower”) pursuant to which the Borrower will pledge to the Agent sixty-five
percent (65%) of the outstanding capital stock or other equity interests held by
the Borrower in each of its directly owned Subsidiaries which is a Foreign
Subsidiary and the Pledge Agreement of U.S. Subsidiary pursuant to which FKA
GSI US Inc., a Subsidiary Guarantor, will pledge to the Agent sixty-five percent
(65%) of the outstanding capital stock or other equity interests held by such
Subsidiary Guarantor in each of its directly owned Subsidiaries which is a
Foreign Subsidiary. Within ten (10) Business Days after demand by Agent
following the occurrence and during the continuance of an Event of Default,
Borrower and such Subsidiary Guarantor, respectively, will deliver to the Agent
all Pledged Stock (as defined in the Pledge Agreement of Borrower and in the
Pledge Agreement of U.S. Subsidiary) and other instruments (including stock
powers) referenced in the respective pledge agreements, and will certify as to
the accuracy (as of the date of such delivery) of all information set forth on
the Schedules to such pledge agreements.

1.7. Payments Generally; Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Agent, for the account of the respective Lenders
to which such payment is owed, at the Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the Revolving Credit Facility (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected on computing interest or fees, as the case may be.

(b) Funding by Lenders; Presumption by Agent. (i) Unless the Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Agent such Lender’s share of such
Borrowing, the Agent may assume that such Lender has made such share available
on such date in accordance with Section 1.2(b) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Agent, then the applicable Lender and the Borrower severally
agree to pay to the Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Agent, at (A) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the

 

-5-



--------------------------------------------------------------------------------

BBA LIBOR Daily Floating Rate. If the Borrower and such Lender shall pay such
interest to the Agent for the same or an overlapping period, the Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Agent, then the amount so paid shall constitute such Lender’s Loan included
in such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Agent.

(c) Payments by Borrower; Presumptions by Agent. Unless the Agent shall have
received notice from the Borrower prior to the time at which any payment is due
to the Agent for the account of the Lenders hereunder that the Borrower will not
make such payment, the Agent may assume that the Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders,
severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Agent, at the greater of the
Federal Funds Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (c) shall be conclusive, absent manifest error.

(d) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this Article II, and such funds are not made available
to the Borrower by the Agent because the conditions to the applicable Borrowing
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

(e) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Credit Loans, and to make payments pursuant to Section 13.1(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 13.1(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 13.1(c).

(f) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(g) Insufficient Funds. If at any time insufficient funds are received by and
available to the Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, toward payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees

 

-6-



--------------------------------------------------------------------------------

then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

(h) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Revolving Credit Loans due and payable to
such Lender hereunder and under the other Loan Documents at such time in excess
of its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Revolving Credit Loans due and
payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations in respect of the Revolving
Credit Loans due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Revolving Credit Loans owing (but not
due and payable) to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Revolving Credit Loans owing (but not due and payable) to all Lenders hereunder
and under the other Loan Parties at such time) of payment on account of the
Obligations in respect of the Revolving Credit Loans owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Agent of such fact, and (b) purchase
(for cash at face value) participations in the Loans of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Revolving Credit Loans then
due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement to any assignee or participant, other than to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

1.8. Default Rate of Interest. In the event of any Event of Default, including
but not limited to the Borrower’s failure to make any payment of principal of or
interest on the Notes when due, whether at maturity or at a date fixed for the
payment of any installment or

 

-7-



--------------------------------------------------------------------------------

prepayment thereof or by declaration, acceleration or otherwise, interest on the
full outstanding balance of principal and (to the extent permitted by law)
interest on the Notes shall, during the continuance of such Event of Default, be
payable on demand at a rate per annum equal to two percent (2%) above the rate
otherwise applicable to each Note hereunder. Interest shall accrue at such
default rate until the Event of Default is cured by the Borrower or waived in
writing and notice thereof is provided to the Borrower by the Agent.

1.9. Form and Terms of Payment. All payments by the Borrower of principal of or
interest on the Notes due to the Lenders pursuant to the Loan Documents shall be
made as described Section 1.7. All other payments shall be made to the Agent for
the account of each Lender in accordance with and proportionate to such Lender’s
Commitment at the address set forth in this Agreement (or at such other address
as the Agent shall have furnished to the Borrower in writing) and shall be made
in immediately available funds free of any counterclaim, set-off or charge. The
Borrower hereby authorizes the Agent to charge when due, the Borrower’s deposit
accounts from time to time maintained by the Borrower with the Agent for the
purpose of effecting payments of principal and interest on the Loans and the
Unused Line Fee. Any other amounts due to the Lenders from the Borrower under
the Loan Documents or otherwise shall be billed to the Borrower. If such amounts
are not paid by the date specified in any such bill, the Agent is authorized to
effect such payment by charging or any deposit accounts from time to time
maintained by the Borrower with the Agent and giving prompt notice thereof to
Borrower.

1.10. Reserved.

1.11. Reserved.

1.12. Use of Proceeds. The Borrower will use the proceeds of the Loans to fund
Permitted Acquisitions, Permitted Stock Repurchases, ongoing working capital
needs and other general corporate purposes of the Borrower and its Subsidiaries,
including closing costs relating to this Agreement. The Borrower will not, and
will not permit any Subsidiary to, directly or indirectly, use any part of such
proceeds (i) for the purpose of making any Restricted Payment except with the
prior written consent of the Agent, (ii) for the purpose of purchasing or
carrying any margin stock within the meaning of Regulation U (12 CFR Part 221)
of the Board of Governors of the Federal Reserve System, or (iii) for any other
purpose which would violate any provision of this Agreement or of any applicable
statute, regulation, order or restriction.

ARTICLE II

TAXES, YIELD PROTECTION AND ILLEGALITY

2.1. Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the Agent to
withhold or deduct any

 

-8-



--------------------------------------------------------------------------------

Tax, such Tax shall be withheld or deducted in accordance with such Laws as
determined by the Borrower or the Agent, as the case may be, upon the basis of
the information and documentation to be delivered pursuant to subsection
(e) below.

(ii) If the Borrower or the Agent shall be required by the Code to withhold or
deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the Agent shall withhold or make
such deductions as are determined by the Agent to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the Agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Agent or Lender, as the case may be, receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall, and does hereby indemnify the Agent and each Lender, and shall make
payment in respect thereof within 10 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by the Borrower or the Agent or paid by the Agent
or such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of any
such payment or liability delivered to the Borrower by a Lender (with a copy to
the Agent), or by the Agent on its own behalf or on behalf of a Lender shall be
conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Borrower and the Agent, and shall make
payment in respect thereof within 10 days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for the Borrower or the Agent) incurred by or asserted against the
Borrower or the Agent by any Governmental Authority as a result of the failure
by such Lender to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender to the
Borrower or the Agent pursuant to subsection (e). Each Lender hereby authorizes
the Agent to set off and apply any and all amounts at any time owing to such
Lender under this Agreement or any other Loan Document against any amount due

 

-9-



--------------------------------------------------------------------------------

to the Agent under this clause (ii). The agreements in this clause (ii) shall
survive the resignation and/or replacement of the Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Credit Facility and the repayment, satisfaction or discharge of all other
Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Agent, as the case
may be, after any payment of Taxes by the Borrower or the Agent to a
Governmental Authority as provided in this Section 2.1, the Borrower shall
deliver to the Agent or the Agent shall deliver to the Borrower, the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Borrower or the
Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrower and to the Agent, at the time or
times prescribed by applicable Laws or when reasonably requested by the Borrower
or the Agent, such properly completed and executed documentation prescribed by
applicable Laws or by the taxing authorities of any jurisdiction and such other
reasonably requested information as will permit the Borrower or the Agent, as
the case may be, to determine (A) whether or not payments made hereunder or
under any other Loan Document are subject to Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Lender’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by the Borrower pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the Agent
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Agent as will enable the Borrower or the Agent,
as the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Agent, but only if such Foreign Lender is legally entitled to do so),
whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

-10-



--------------------------------------------------------------------------------

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Agent to determine
the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Borrower and the Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Borrower
or the Agent make any withholding or deduction for taxes from amounts payable to
such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Agent have any obligation to file for or otherwise pursue on behalf of
a Lender, or have any obligation to pay to any Lender, any refund of Taxes
withheld or deducted from funds paid for the account of such Lender. If the
Agent, or any Lender determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all reasonable out-of-pocket expenses
incurred by the Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Agent, such Lender agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by

 

-11-



--------------------------------------------------------------------------------

the relevant Governmental Authority) to the Agent or such Lender in the event
the Agent or such Lender is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person.

2.2. Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Agent, any obligation of such Lender to make Eurodollar Rate Loans
shall be suspended until such Lender notifies the Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall, upon demand from such Lender (with a
copy to the Agent), prepay or, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans. Upon any such prepayment, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

2.3. Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Rate Loans may be suspended at the election of the Agent
until the Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, or continuation of Eurodollar Rate Loans.

2.4. Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 2.4) or;

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 2.1 and the imposition of, or any change
in the rate of, any Excluded Tax payable by such Lender); or

 

-12-



--------------------------------------------------------------------------------

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, or to
reduce the amount of any sum received or receivable by such Lender (whether of
principal, interest or any other amount) then, upon request of such Lender, the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as

 

-13-



--------------------------------------------------------------------------------

determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least 10
days’ prior notice (with a copy to the Agent) of such additional interest from
such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable 10 days
from receipt of such notice.

2.5. Compensation for Losses. Upon demand of any Lender (with a copy to the
Agent) from time to time, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(a) any continuation, payment or prepayment of any Eurodollar Rate Loan on a day
other than the last day of the Interest Period for such Eurodollar Rate Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow or continue any Eurodollar Rate Loan on
the date or in the amount notified by the Borrower.

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such
Eurodollar Rate Loan or from fees payable to terminate the deposits from which
such funds were obtained. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 2.5, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

2.6. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.4, or the Borrower is
required to pay any additional amount to any Lender, or any Governmental
Authority for the account of any Lender pursuant to Section 2.1, or if any
Lender gives a notice pursuant to Section 2.2, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.1 or 2.4, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 2.2, as applicable, and
(ii) in each case, would not subject such Lender, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.4, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.1, the Borrower
may replace such Lender in accordance with Section 16.7.

 

-14-



--------------------------------------------------------------------------------

2.7. Survival. All of the Borrower’s obligations under this Article II shall
survive the termination of the Revolving Credit Facility, repayment of all of
the other Obligations hereunder, and resignation of the Agent.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Agreement and to make the
Loans provided for hereunder, the Borrower makes the following representations
and warranties, which shall survive the execution and delivery hereof and of the
Notes, and which shall be re-made by the Borrower each time the Borrower submits
a quarterly Compliance Certificate pursuant to Section 5.1.

3.1. Organization, Standing, etc. of the Borrower. The Borrower is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware, and has all requisite corporate power and authority to own
and operate its properties, to carry on its business as now conducted, to enter
into this Agreement, the Loan Documents to which it is a party and all other
documents to be executed by it in connection with the transactions contemplated
hereby, to execute the Pledge Agreement of Borrower and deliver the Collateral
as defined in the Pledge Agreement of Borrower, to issue the Notes, and to carry
out the terms hereof and thereof.

3.2. Subsidiaries. Schedule 3.2 attached hereto correctly sets forth as to each
Subsidiary, its name, the jurisdiction of its incorporation or other formation,
the number of shares of its capital stock or other beneficial interest of each
class outstanding and the number of such outstanding shares or other beneficial
interests owned by the Borrower and/or its Subsidiaries. Each such Subsidiary is
a corporation or other entity duly organized, validly existing and, in good
standing under the laws of the jurisdiction of its incorporation or other
formation, and has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and to enter into such of
the Loan Documents, if any, to be executed by it in connection with the
transactions contemplated hereby. All of the outstanding capital stock or other
beneficial interests of each Subsidiary is validly issued, fully-paid and
nonassessable, and is owned by the Borrower or its Subsidiaries as specified in
Schedule 3.2, in each case free of any mortgage, pledge, lien, security
interest, charge, option or other encumbrance other than Permitted Liens. The
Borrower or a Subsidiary of Borrower own all of the outstanding capital stock or
other beneficial interest of each of its Subsidiaries which is not a US
Subsidiary free and clear of any mortgage, pledge, lien, security interest,
charge, option or other encumbrance.

3.3. Qualification. The Borrower and its Subsidiaries are duly qualified or
licensed and in good standing as foreign corporations or other entities duly
authorized to do business in each jurisdiction in which the character of the
properties owned or the nature of the activities conducted makes such
qualification or licensing necessary, except where the failure to be so
qualified or licensed is not reasonably likely to have a Material Adverse
Effect.

 

-15-



--------------------------------------------------------------------------------

3.4. Financial Information; Disclosure; Solvency Certificate; Opening Balance
Sheet; Projections, etc.

(a) The Borrower has furnished the Lenders with the financial statements and
other reports requested by the Agent, and has furnished the Pro-forma Compliance
Certificate referred to in Section 4.3, and the Solvency Certificate referred to
below in Section 4.3. Such financial statements have been prepared in accordance
with GAAP applied on a consistent basis and such financial statements fairly
present in all material respects the financial position and results of
operations of the Borrower and its Subsidiaries on a consolidated basis as of
the dates and for the periods indicated. Since March 31, 2009, there has not
occurred any event, circumstance or condition which has had or is reasonably
likely to have a Material Adverse Effect.

(b) Neither this Agreement, the Solvency Certificate, nor any financial
statements, reports or other documents or certificates furnished to the Lenders
by the Borrower in connection with the transactions contemplated hereby or
thereby contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements herein or therein contained not
misleading, in light of the circumstances under which they are made, except to
the extent that such financial statements, reports or other documents or
certificates expressly relate to an earlier date or are affected by the
consummation of the transactions contemplated by this Agreement.

(c) Without limiting the scope of the Solvency Certificate in the form attached
hereto as Exhibit D (the “Solvency Certificate”) delivered by the Borrower to
the Lenders on the Restatement Closing Date, none of the Loans will render the
Borrower unable to pay its debts as they become due; the Borrower is not
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
its property; and the Borrower does not have any knowledge of any person
contemplating the filing of any such petition against it. The Borrower is
solvent (within the meanings of all applicable fraudulent transfer or fraudulent
conveyance statutes and acts, the federal bankruptcy code and all other
applicable laws) and has assets having a fair value in excess of the amount
required to pay its probable liabilities on its existing debts (including the
Loans and contingent debts) as they become absolute and matured, and has access
to adequate capital for the conduct of its business and the ability to pay its
debts from time to time incurred therewith as such debts mature.

3.5. Licenses; Franchises, etc. The Borrower and its Subsidiaries have all
material authorizations, licenses, permits, approvals and franchises of any
public or governmental regulatory body necessary for the conduct of the business
of the Borrower and its Subsidiaries as now conducted except where the failure
to have the same is not reasonably likely to have a Material Adverse Effect
(such authorizations, licenses, permits and franchises, together with any
extensions or renewals thereof, being herein sometimes referred to collectively
as the “Licenses”). All of such Licenses are validly issued and in full force
and effect and the Borrower and its Subsidiaries have fulfilled and performed
all of their obligations with respect thereto and have full power and authority
to operate thereunder.

 

-16-



--------------------------------------------------------------------------------

3.6. Material Agreements. The Borrower’s most recent form 10-K filed with the
SEC, as supplemented by the Borrower’s forms 10-Q and 8-K filed with the SEC
thereafter, accurately and completely lists each material agreement and
instrument required to be disclosed therein, including but not limited to any
material leases, employment agreements or other agreements with management of
the Borrower or any Subsidiary, stockholder agreements and all other material
agreements required to be disclosed therein. Each of the Borrower and its
Subsidiaries (as applicable) and, to the best of the Borrower’s knowledge, all
third parties to such material agreements, are in material compliance with the
terms thereof, and no default or event of default by the Borrower or, to the
Borrower’s knowledge, any other party thereto, exists thereunder.

3.7. Tax Returns and Payments. The Borrower and its Subsidiaries have filed all
tax returns required by law to be filed and have paid all taxes, assessments and
other governmental charges levied upon any of their respective properties,
assets, income or franchises, other than those (i) not yet delinquent, (ii) not
material in aggregate amount, (iii) being or about to be contested as provided
in subsection 5.4 and/or (iv) not reasonably likely to have a Material Adverse
Effect. The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of their respective taxes are adequate in the opinion of
the Borrower, and the Borrower knows of no unpaid assessment for additional
taxes or of any basis therefor other than those which in the aggregate, are not
reasonably likely to have a Material Adverse Effect.

3.8. Indebtedness, Liens and Investments, etc. Other than intercompany
Indebtedness, Schedule 3.8 attached hereto correctly describes, as of the date
or dates indicated therein, (a) all outstanding Indebtedness of the Borrower and
its Subsidiaries in respect of borrowed money, Capital Leases and the deferred
purchase price of property; (b) all existing mortgages, liens and security
interests in respect of any property or assets of the Borrower or its
Subsidiaries; (c) all outstanding investments, loans and advances of the
Borrower and its Subsidiaries; and (d) all existing guarantees by the Borrower
and its Subsidiaries.

3.9. Real Estate Owned and Leased; Title to Properties; Liens. The Borrower and
its Subsidiaries have good and marketable title to or leasehold interests in all
of their respective properties and assets, and none of such properties or assets
is subject to any mortgage, pledge, lien, security interest, charge or
encumbrance except the existing mortgages and security interests, if any,
referred to in Schedule 3.8 attached hereto and Permitted Liens. The real
property owned by the Borrower and/or its Subsidiaries and the real property
leased by the Borrower and/or its Subsidiaries (the “Real Estate Leases”) are
listed on Schedule 3.9 hereto. The Borrower and its Subsidiaries enjoy quiet
possession under all Real Estate Leases to which they are parties as lessees,
and all of such Real Estate Leases are valid, subsisting and in full force and
effect.

3.10. Litigation, etc. Except as may be set forth on Schedule 3.10, there is no
action, proceeding or investigation pending or threatened (or any basis therefor
known to the Borrower) (i) which questions the validity of this Agreement, the
Notes, the Loan Documents, or the other documents executed in connection
herewith or therewith, or any action taken or to be taken pursuant hereto or
thereto, or (ii) which if adversely determined against the Borrower, would
result in liability of the Borrower in an amount which exceeds $250,000.

 

-17-



--------------------------------------------------------------------------------

3.11. Authorization; Compliance with Other Instruments. The execution, delivery
and performance of this Agreement, the Notes and the other Loan Documents, have
been duly authorized by all necessary action on the part of the Borrower and its
Subsidiaries party thereto, will not result in any violation of or be in
conflict with or constitute a default under any term of the charter or by-laws
of the Borrower or any Subsidiary party to any of the Loan Documents, or of any
material agreement, or any material instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to the Borrower or any
Subsidiary party to any of the Loan Documents or to which the Borrower or any
such Subsidiary is a party, as the case may be, or result in the creation of any
mortgage, lien, charge or encumbrance upon any of the properties or assets of
the Borrower or any such Subsidiary pursuant to any such term, other than the
liens created under the Loan Documents. No consent of stockholders of the
Borrower is necessary in order to authorize the execution, delivery or
performance of this Agreement or the Loan Documents, or the issuance of the
Notes other than those consents which have been obtained as of the Closing Date.
Neither the Borrower nor any Subsidiary is in violation of any term of its
charter or by-laws, or of any material term of any material agreement or
instrument to which it is a party, or, of any judgment, decree, order, statute,
rule or governmental regulation applicable to it which is reasonably likely to
have a Material Adverse Effect.

3.12. Eligible Accounts. The Eligible Accounts included the calculation of
minimum Working Capital are bona fide existing payment obligations of Account
Debtors created by the sale or lease and delivery of Inventory or the rendition
of services to such Account Debtors in the ordinary course of Borrower’s and/or
its Subsidiaries’ business, owed to Borrower and/or such Subsidiaries without
defenses, disputes, offsets, counterclaims, or rights of return or cancellation
(other than normal return policies) known to the Borrower or such Subsidiary. As
to each Account that is identified by Borrower as an Eligible Account in a
Compliance Certificate submitted to Agent, such Account is not excluded as
ineligible by virtue of one or more of the excluding criteria set forth in the
definition of Eligible Accounts.

3.13. Eligible Inventory. All Eligible Inventory included in the calculation of
minimum Working Capital is of good and merchantable quality. As to each item of
Inventory that is identified by Borrower as Eligible Inventory in a Compliance
Certificate submitted to Agent, such Inventory is located at one of the
locations set forth on Schedule 3.13 or at such other location identified in
writing by Borrower to Agent, or is in transit from one such location to another
such location and is not otherwise excluded as ineligible by virtue of one or
more of the excluding criteria set forth in the definition of Eligible
Inventory.

3.14. Governmental and Other Third Party Consents. Except for such filings or
notices which have already been made or are being made on or prior to the
Closing Date, none of the Borrower or any Subsidiary which is a party to any of
the Loan Documents is required to obtain any order, consent, approval or
authorization of (collectively, the “Consents”), or required to make any
declaration or filing with, any governmental unit or other regulatory agency or
authority (other than the SEC) in connection with (a) the execution and delivery
of this Agreement and the issuance and delivery of the Notes pursuant hereto,
(b) the execution and delivery of the Loan Documents, (c) the exercise by the
Agent of any rights and remedies following an Event of Default (other than the
filing of UCC financing statements) or (d) for the purpose of maintaining in
full force and effect each of the Licenses and enabling the Borrower to operate
thereunder. To the Borrower’s knowledge, no appeal, reconsideration, or
rehearing or other review of any Consent has been taken or instituted.

 

-18-



--------------------------------------------------------------------------------

3.15. Regulation U, etc. Neither the Borrower nor any Subsidiary owns or has any
present intention of acquiring any margin stock within the meaning of Regulation
U (12 CFR Part 221) of the Board of Governors of the Federal Reserve System
(herein called “margin stock”). None of the proceeds of the Loans will be used,
directly or indirectly, by the Borrower or any Subsidiary for the purpose of
purchasing or carrying, or for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase or carry, any margin
stock or for any other purpose which might constitute the transactions
contemplated hereby a “purpose credit” within the meaning of said Regulation U,
or cause this Agreement to violate Regulation U, Regulation T, Regulation X, or
any other regulation of the Board of Governors of the Federal Reserve System or
the Securities Exchange Act of 1934, as amended. If requested by the Agent, the
Borrower will promptly furnish the Agent with a statement in conformity with the
requirements of Federal Reserve Form U-1 referred to in said Regulation U.

3.16. Employee Retirement Income Security Act of 1974. Schedule 3.16 attached
hereto sets forth a true, correct and complete list of all material employee
benefit plans and arrangements of the Borrower, including, without limitation,
all pension, profit sharing or similar plans providing for a program of deferred
compensation to any employee or any plan subject to the provisions of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The terms
used in this Section 3.16 and in subsection 5.1 and subsection 6.10 of this
Agreement shall have the meanings assigned thereto in the applicable provisions
of ERISA and the Internal Revenue Code of 1986, as amended (the “IRC”), and the
term “Affiliated Company” shall mean the Borrower and all corporations,
partnerships, trades or businesses (whether or not incorporated) which
constitute a controlled group of corporations with the Borrower, a group of
affiliated service group or other affiliated group, within the meaning of
Section 414(b), Section 414(c), Section 414(m) or Section 414(o), respectively,
of the IRC, or Section 4001 of ERISA. Each employee benefit plan sponsored by
the Borrower or an Affiliated Company and, to the best of the Borrower’s
knowledge, each multi-employer plan (as defined in Section 4001(a)(3) of ERISA)
to which any Affiliated Company makes contributions, are in material compliance
with applicable provisions of ERISA and the IRC. No Affiliated Company has
incurred any material liability to the Pension Benefit Guaranty Corporation
(“PBGC”) or any employee benefit plan on account of any failure to meet the
contribution requirements of any such plan, minimum funding requirements or
prohibited transactions under ERISA or the IRC, termination of a single employer
plan, partial or complete withdrawal from a multi-employer plan, or the
insolvency, reorganization or termination of any multi-employer plan, and no
event has occurred or conditions exist which present a material risk that any
Affiliated Company will incur any material liability on account of any of the
foregoing circumstances. The consummation of the transactions contemplated by
this Agreement will not result in any prohibited transaction under ERISA or the
IRC for which an exemption is not available.

3.17. Reserved.

3.18. Environmental Matters. Neither the Borrower nor any US Subsidiary has ever
caused or permitted any Hazardous Material to be disposed of on or under any
real property owned, leased or operated by the Borrower and/or any US Subsidiary
in material violation of

 

-19-



--------------------------------------------------------------------------------

applicable law and no such real property has ever been used (by the Borrower
and/or any US Subsidiary or, to the Borrower’s knowledge, by any other Person)
as (a) a disposal site or permanent storage site for any Hazardous Material or
(b) a temporary storage site for any Hazardous Material, in each instance in
material violation of applicable law. Except as may be set forth on Schedule
3.18, the Borrower has been issued and is in compliance with all material
permits, licenses, approvals and other authorizations relating to environmental
matters and necessary or desirable for its business, and has filed all
notifications and reports relating to chemical substances, air emissions,
underground storage tanks, effluent discharges and Hazardous Material waste
storage, treatment and disposal required in connection with the operation of its
businesses. All Hazardous Materials used or generated by the Borrower or any US
Subsidiary or any business merged into or otherwise acquired by the Borrower or
any US Subsidiary have been generated, accumulated, stored, transported,
treated, recycled and disposed of in compliance with all applicable laws and
regulations. Neither the Borrower nor any of its US Subsidiaries has any
liabilities with respect to Hazardous Materials, and to the knowledge of the
Borrower, no facts or circumstances exist which could give rise to liabilities
with respect to the violation (whether by the Borrower or any other Person) of
any Environmental Law and/or Hazardous Materials, which is reasonably likely to
have a Material Adverse Effect.

3.19. Patents, Trademarks, Intellectual Property. The Borrower owns or otherwise
has rights to use all of its material Proprietary Rights and such Proprietary
Rights are adequate for the conduct of its business as now conducted, without
any known conflict with the rights or claimed rights of others.

3.20. Chief Executive Offices Principal Place of Business. The chief executive
office and principal place of business of the Borrower is, and at all times
since April, 1997, has been, located at 84 October Hill Road, Holliston,
Massachusetts 01746. The Borrower shall not make any change in the location of
its chief executive office without giving the Agent at least thirty (30) days’
prior written notice thereof.

3.21. Trade and Other Names. The exact legal name of the Borrower is Harvard
Bioscience, Inc. Except as set forth on Schedule 3.21 attached hereto, during
the last five years ending on the date hereof, the Borrower has not conducted
any business under any other name (including any d/b/a, trade or assumed name).

3.22. Securities Laws. The Borrower is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940.

3.23. Loan Documents. The representations and warranties of the Borrower and its
Subsidiaries contained herein and in the other Loan Documents, are true and
correct in all material respects, and the Borrower and its Subsidiaries thereto
are in compliance in all material respects with the terms of the Loan Documents
to which each is a party.

3.24. Depository and Other Accounts. Schedule 3.24 attached hereto lists all
banks and other financial institutions and depositories at which the Borrower
and/or any US Subsidiary maintains (or has caused to be maintained) or will
maintain deposit accounts, operating accounts, trust accounts, tax or trust
receivable accounts or other accounts of any kind or nature into which

 

-20-



--------------------------------------------------------------------------------

funds of the Borrower and/or each US Subsidiary (including funds in which the
Borrower or any US Subsidiary maintains a contingent or residual interest) are
from time to time deposited, and such Schedule 3.24 correctly identifies the
name and address of each depository, the name in which each account is held, the
purpose of the account and the complete account number. The Borrower will notify
the Agent simultaneously with the submission of the quarterly Compliance
Certificate, and thereby supplement such Schedule 3.24 as new accounts are
established by the Borrower and/or any US Subsidiary. The Borrower hereby
authorizes the Agent to attach such supplements to Schedule 3.24 from time to
time delivered by the Borrower to Schedule 3.24 attached hereto.

3.25. Burdensome Obligations; Future Expenditures. To the Borrower’s knowledge,
neither the Borrower nor any of its Subsidiaries is party to or bound by any
agreement (including but not limited to the Material Agreements listed on the
Borrower’s most recent form 10-K filed with the SEC, as supplemented by the
Borrower’s forms 10-Q and 8-K filed with the SEC thereafter), instrument, deed
or lease or is subject to any charter, by-law or other restriction, commitment
or requirement which, in the opinion of the management of such Person, is so
unusual or burdensome as in the foreseeable future to have or cause or create a
material risk of having or causing a Material Adverse Effect. Neither the
Borrower nor any of its Subsidiaries anticipate that the future expenditures, if
any, by the Borrower and its Subsidiaries needed to meet the provisions of any
federal, state or foreign governmental statutes, orders, rules or regulations
will be so burdensome as to have or cause, or create a material risk of having
or causing, a Material Adverse Effect.

3.26. Insurance Policies. Schedule 3.26 lists all material insurance policies of
any kind or nature maintained by or on behalf of the Borrower, as well as a
summary of the principal terms of such insurance. All such insurance policies,
together with any insurance policies obtained by the Borrower after the
Restatement Closing Date, are or will be in full force and effect and provide
coverage of such risks and in such amounts as is customarily maintained for
businesses of the scope and size of the Borrower.

3.27. Employment and Labor Agreements. Schedule 3.27 accurately and completely
describes each employment agreement, agreement for the payment of deferred
compensation, severance or so-called change in control agreement covering
executive officers of the Borrower, as well as all collective bargaining
agreements or other labor agreements covering any employees of the Borrower.

ARTICLE IV

CONDITIONS OF CLOSING/LENDING

4.1. Conditions Precedent on the Restatement Closing Date. The obligation of the
Agent and Lenders to execute this Agreement and the obligations of the Lenders
to make the initial Loan after the Restatement Closing Date hereunder is subject
to the conditions set forth below:

(a) This Agreement, all related Schedules, the Pledge Agreement of Borrower, the
Subsidiary Guaranties, the Pledge Agreement of U.S. Subsidiary and such other

 

-21-



--------------------------------------------------------------------------------

Loan Documents, instruments, schedules, exhibits or certificates as shall be
designated by the Agent shall have been executed by the Borrower and the other
parties thereto and delivered to the Agent;

(b) reserved;

(c) The Agent shall have received all other information and documents which the
Agent or its counsel reasonably required in connection with the transactions
contemplated by this Agreement, such information and documents where appropriate
to be certified by the proper officers of the Borrower, its Subsidiaries or
governmental authorities.

(d) The Agent shall have received from the Borrower a Solvency Certificate,
which shall be satisfactory in all respects in the sole discretion of the Agent;

(e) No Default or Event of Default shall have occurred and be continuing;

(f) The Agent shall have received the favorable opinion of Goodwin Procter LLP
in form and substance reasonably satisfactory to the Agent and dated as of the
Restatement Closing Date;

(g) The Borrower shall have paid in full all invoiced costs and expenses
(including reasonable attorneys’ fees) incurred on behalf of the Agent in
connection with this Agreement, which amounts may be paid with the proceeds of
the Revolving Credit Loans;

(h) The Borrower shall have paid to the Agent the full amount of the Origination
Fee set forth in Section 1.5(c) and the Agent Fee set forth in Section 1.5(d) of
this Agreement, which amounts may be paid with the proceeds of the Revolving
Credit Loans;

(i) The Agent shall have received a certificate dated as of the Restatement
Closing Date, signed by the Chief Executive Officer, Chief Financial Officer or
such other executive officer of Borrower as may be reasonably acceptable to
Agent, certifying that (i) the conditions precedent specified in this
Section 4.1 have been fulfilled; (ii) the representations and warranties of the
Borrower and its Subsidiaries contained in this Agreement and in each of the
other Loan Documents and the schedules to this Agreement delivered as of the
Restatement Closing Date, are true, complete and correct as of the Restatement
Closing Date; (iii) no event or condition has occurred which is reasonably
likely to have a Material Adverse Effect; and (iv) as of the Restatement Closing
Date there is no Default or Event of Default under this Agreement;

(j) The Agent shall have received evidence of insurance coverage for the
Borrower and each US Subsidiary in compliance with Section 5.3;

(k) The Agent shall have received corporate resolutions, good standing
certificates and lien search results as it may reasonably require;

(l) The accrued but unpaid unused line fee under the Original Credit Agreement
has been paid through the Restatement Closing Date and BBH will have resigned as
Agent.

 

-22-



--------------------------------------------------------------------------------

Without limiting any other provision of this Agreement, each of the opinions,
agreements, certificates, and other conditions precedent listed above must be
reasonably satisfactory in all respects to the Agent and its counsel in order
for such condition precedent to be deemed satisfied.

4.2. Reserved.

4.3. Conditions Precedent to Loans on the Restatement Closing Date.

(a) No Default; Representations and Warranties, etc. On the Restatement Closing
Date and on the effective date of each Compliance Certificate submitted by the
Borrower hereunder: (i) the representations and warranties of the Borrower and
its Subsidiaries contained in this Agreement and in each of the other Loan
Documents shall be true and correct in all material respects on and as of such
dates as if they had been made on such dates (except to the extent that such
representations and warranties expressly relate to an earlier date or are
affected by the consummation of transactions permitted under this Agreement and
except that references to financial statements shall be deemed to refer to the
most recent audited financial statements delivered to the Agent pursuant to
Section 5.1(a) hereof); (ii) the Borrower shall be in compliance in all material
respects with all of the terms and provisions set forth herein on its part to be
observed or performed on or prior to such dates; (iii) after giving effect to
any Loans to be made on such dates, no Default or Event of Default shall have
occurred and be continuing; and (iv) since the date of the most recently
delivered audited financial statements of the Borrower and its Subsidiaries, no
event or condition shall have occurred or exist which is reasonably likely to
have a Material Adverse Effect. Each request for a Loan hereunder shall
constitute a representation and warranty by the Borrower to the Agent and
Lenders that all of the conditions specified in this Section 4.3(a), have been
and continue to be satisfied in all material respects as of the date of each
such Loan (except the Borrower and its Subsidiaries shall only be required to
confirm their representations and warranties on a quarterly basis in connection
with the delivery of a Compliance Certificate). As of the date of each request
for a Loan hereunder, the Borrower shall not have knowledge that it is in
violation of Section 7.3 hereof. The Lenders hereby agree that the Borrower
shall be permitted, from time to time, to supplement each of the Schedules
provided to the Agent in connection with the execution and delivery of this
Agreement and the other Loan Documents with respect to any matter arising after
the Restatement Closing Date which is not otherwise prohibited by the terms of
this Agreement (or with respect to which the Agent has otherwise consented) and
which is necessary in order to render the representations and warranties of the
Borrower and its Subsidiaries given in the Loan Documents true and correct,
provided that any such supplements shall not be required more than once every
year and such Schedules shall be deemed automatically updated by information
contained in each Compliance Certificate and all SEC filings without the need
for any further action on the part of the Borrower or any Subsidiary.

(b) The Borrower shall have paid the fees specified in Section 1.5 and all other
amounts (including reimbursement for legal fees) owing from the Borrower to the
Agent and Lenders from and after the Restatement Closing Date in accordance with
the terms hereof.

(c) Except in connection with Permitted Acquisitions in accordance with
Section 6.17.B, if any portion of the requested Loan is to be used to fund an
acquisition, at least

 

-23-



--------------------------------------------------------------------------------

five (5) Business Days prior to the consummation of any such acquisition, the
Borrower shall have delivered to the Agent a certificate, signed by the Chief
Executive Officer or Chief Financial Officer of the Borrower, certifying that
such acquisition is a Permitted Acquisition under Section 6.17.A.

ARTICLE V

AFFIRMATIVE COVENANTS

So long as any of the Loans shall remain available to the Borrower, and until
the principal of and interest on the Notes and all fees due hereunder and all of
the Borrower’s obligations to the Agent and Lenders hereunder (other than
inchoate indemnification obligations) shall have been paid in full, the Borrower
agrees that:

5.1. Financial Statements, Field Audits etc. The Borrower will furnish or cause
to be furnished to the Agent:

(a) Within one hundred twenty (120) days after the end of each fiscal year of
the Borrower, (i) the audited consolidated balance sheets of the Borrower and
its Subsidiaries as at the end of such year, and (ii) the related audited
consolidated statements of income and surplus and cash flows for such year,
setting forth in comparative form with respect to such consolidated financial
statements figures for the previous fiscal year, all in reasonable detail,
together with the opinion thereon of independent public accountants selected by
the Borrower with an established national or regional reputation, which opinion
shall be in a form generally recognized as unqualified and shall state that such
financial statements have been prepared in accordance with GAAP and that the
audit by such accountants in connection with such financial statements has been
made in accordance with generally accepted auditing standards related to
reporting;

(b) within forty-five (45) days after the end of each of the first three
quarterly accounting periods and within sixty (60) days after the end of the
fourth quarterly accounting period in each fiscal year of the Borrower,
(i) (A) the unaudited consolidated and consolidating balance sheets and related
statements of income and surplus for such period and for the period from the
beginning of the current fiscal year to the end of such period and
(B) consolidated cash flows for the period from the beginning of the current
fiscal year to the end of such period, all in reasonable detail and signed by
the Chief Financial Officer of the Borrower and (ii) a compliance certificate
substantially in the form of Exhibit A attached hereto (the “Compliance
Certificate”) signed by the Chief Executive Officer, or the Chief Financial
Officer, or such other officer of the Borrower as may be acceptable in the sole
discretion of the Agent, certifying that the representations and warranties of
the Borrower and its Subsidiaries contained herein and in each of the other Loan
Documents (as supplemented and updated as provided in Section 4.3(a) hereof) are
true, complete and correct in all material respects as of such date, that no
event or condition which constitutes a Default or Event of Default exists, and
demonstrating the calculations used to determine compliance with the financial
covenants listed in such Compliance Certificate;

(c) As soon as available, but in any event within 45 days after the end of each
quarterly accounting period in each fiscal year of the Borrower, (i) a quarterly
summary accounts receivable aging report, in such form as Agent may from time to
time reasonably require and (ii)

 

-24-



--------------------------------------------------------------------------------

reports detailing such other information as Agent may from time to time
reasonably require. All of the reports listed in the foregoing clauses (i) and
(ii) shall be in reasonable detail and current through at least the close of
business for the immediately preceding quarter and certified by the Chief
Executive Officer, or the Chief Financial Officer or such other officer of the
Borrower as may be acceptable in the sole discretion of the Agent;

(d) On or before January 30 of each fiscal year, an annual budget prepared on a
quarterly basis for the Borrower and its Subsidiaries for the then current
fiscal year, (displaying anticipated balance sheets and statements of income and
surplus and cash flows); and promptly upon preparation thereof, any amendments
or revisions thereto or any other significant budgets which the Borrower
prepares;

(e) Promptly upon their becoming available, copies of all 10-Ks and 10-Qs and
other periodic or special reports filed by the Borrower or any Subsidiary with
the SEC, or any such periodic or special reports filed with any other federal,
state or local governmental agency or authority, and copies of any material
notices and other material communications from the SEC or from any other
federal, state or local governmental agency or authority which specifically
relate to the Borrower or any Subsidiary, except in each case for those reports,
notices and other communications required by such governmental agencies to be
kept confidential;

(f) Forthwith upon any officer of the Borrower obtaining knowledge of any
condition or event which constitutes a Default or Event of Default, a
certificate signed by such officer specifying in reasonable detail the nature
and period of existence thereof and what action the Borrower has taken or
proposes to take with respect thereto;

(g) Promptly upon receipt thereof, copies of all audit reports and management
letters, if any, submitted to the Borrower by independent public accountants in
connection with each interim or special audit of the books of the Borrower made
by such accountants and, upon request by the Agent, copies of all financial
statements, reports, notices and proxy statements, if any, sent by the Borrower
to its shareholders;

(h) Immediately, after the Borrower obtains knowledge thereof, notice of:
(i) the institution or commencement of any action, suit, proceeding or
investigation by or against or affecting the Borrower or any of its Subsidiaries
or any of its or their assets which, if determined adversely to the Borrower, is
reasonably likely to have a Material Adverse Effect; (ii) any litigation or
proceeding instituted by or against the Borrower, or any judgment, award,
decree, order or determination relating to any litigation or proceeding
involving the Borrower which is reasonably likely to have a Material Adverse
Effect; (iii) the imposition or creation of any lien against any asset of the
Borrower except those permitted by this Agreement; (iv) any reportable event
under Section 4043 of ERISA for which the notice requirement is not waived by
the regulations thereunder, together with a statement of the Borrower’s chief
executive officer, chief financial officer and/or controller as to the details
thereof and a copy of its notice thereof to the PBGC; and (v) any known release
or threat of release of Hazardous Materials on, onto or under any site owned or
operated by the Borrower or any Subsidiary in material violation of applicable
law or the incurrence of any expense or loss in connection therewith or upon the
Borrower’s obtaining knowledge of any investigation, action or the incurrence of
any expense or loss by any

 

-25-



--------------------------------------------------------------------------------

governmental authority in connection with the containment or removal of any
Hazardous Materials for which expense or loss the Borrower or any Subsidiary may
be liable or potentially responsible;

(i) Promptly notify Agent in writing of any material adverse change in the
Borrower’s financial condition or of any condition or event which constitutes a
Default or an Event of Default under this Agreement or any other Loan Document
or any other event or condition which has had or is reasonably likely to have a
Material Adverse Effect;

(j) The Borrower will permit the Agent to inspect and audit the books and
records and any of the properties or assets of the Borrower and its Subsidiaries
during normal business hours and, prior to the occurrence and the continuance of
an Event of Default, upon reasonable prior notice to the Borrower and any such
Subsidiary, each such inspection to be at the Borrower’s expense, provided, that
the Borrower shall not be responsible for the expenses of such inspections and
audits more than two times per fiscal year prior to the occurrence of a Default
or Event of Default; and

(k) Promptly upon request therefor, all such other information regarding the
business, affairs and condition of the Borrower as the Agent may from time to
time reasonably request.

5.2. Legal Existence; Licenses; Compliance with Laws. The Borrower will, and
will cause each Subsidiary to: maintain its corporate or other organizational
existence and business, except as otherwise permitted pursuant to Section 6.7
hereof; maintain all properties which are reasonably necessary for the conduct
of such business, now or hereafter owned, in good repair, working order and
condition; take all actions necessary to maintain and keep in full force and
effect its rights and franchises, including the Licenses, unless the failure to
do so is not reasonably likely to have a Material Adverse Effect; maintain at
all times proper books of record and account in which full, true and correct
entries shall be made of its transactions in accordance with GAAP and set aside
on its books from its earnings for each fiscal year all such proper reserves as
shall be required in accordance with GAAP in connection with its business; and
comply with all applicable statutes, rules, regulations and orders of, and all
applicable restrictions imposed by, all governmental authorities in respect of
the conduct of its business and the ownership of its properties in states in
which the Borrower desires to continue business operations, except where the
failure to comply is not reasonably likely to have a Material Adverse Effect;
provided that neither the Borrower nor any Subsidiary shall be required by
reason of this subsection to comply therewith at any time while the Borrower or
such Subsidiary shall be contesting its obligations to do so in good faith by
appropriate proceedings promptly initiated and diligently conducted, and if it
shall have set aside on its books such reserves, if any, with respect thereto as
are required by GAAP and deemed adequate by the Borrower and its independent
public accountants.

5.3. Insurance.

(a) Business Interruption Insurance. Each of the Borrower and its Subsidiaries
shall be covered by or maintain with financially sound and reputable insurers
insurance related to interruption of business, either for loss of revenues or
for extra expense, in the manner customary for businesses of similar size
engaged in similar activities.

 

-26-



--------------------------------------------------------------------------------

(b) Property Insurance. Each of the Borrower and its Subsidiaries shall keep its
assets which are of an insurable character insured by financially sound and
reputable insurers against theft and fraud and against loss or damage by fire,
explosion and hazards insured against by extended coverage to the extent, in
amounts and with deductibles which are customary for businesses of similar size
engaged in similar activities.

(c) Liability Insurance. Each of the Borrower and its Subsidiaries shall be
covered by or maintain with financially sound and reputable insurers insurance
against liability for hazards, risks and liability to persons and property to
the extent, in amounts and with deductibles which are customary for businesses
of similar size engaged in similar activities.

(d) Reserved.

(e) Requirements; Proceeds. Each insurance policy maintained pursuant to this
Section 5.3 shall provide that the Agent shall be notified of any proposed
cancellation of such policy at least thirty (30) days in advance of such
proposed cancellation for all events other than nonpayment and for nonpayment at
least ten (10) days in advance of such proposed cancellation. Upon the request
of the Agent, copies of all such policies shall be delivered to the Agent. All
insured losses under any policy of insurance will be adjusted by the insurer
with, and paid to, the Borrower.

5.4. Payment of Taxes. The Borrower will, and will cause each Subsidiary to, pay
and discharge promptly as they become due and payable all taxes, assessments and
other governmental charges or levies imposed upon it or its income or upon any
of its properties or assets, or upon any part thereof, as well as all lawful
claims of any kind (including claims for labor, materials and supplies) which,
if unpaid, might by law become a lien or a charge upon its property; provided
that neither the Borrower nor any Subsidiary shall be required to pay any such
tax, assessment, charge, levy or claim if the amount, applicability or validity
thereof shall currently be contested in good faith by appropriate proceedings
promptly initiated and diligently conducted and if the Borrower or such
Subsidiary, as the case may be, shall have set aside on its books such reserves,
if any, with respect thereto as are required by GAAP and deemed appropriate by
the Borrower and its independent public accountants.

5.5. Payment of Other Indebtedness, etc. Except as to matters being contested in
good faith and by appropriate proceedings, and subject to the provisions of
Section 6.5 (Restricted Payments) hereof, the Borrower will, and will cause each
Subsidiary to, pay promptly when due, or in conformance with customary trade
terms, all other Indebtedness and obligations incident to the conduct of its
business where any failure to pay is reasonably likely to result in a Material
Adverse Effect.

5.6. Further Assurances. From time to time hereafter, the Borrower will execute
and deliver, or will cause to be executed and delivered, such additional
instruments, certificates or documents, and will take all such actions, as the
Agent may reasonably request, for the purposes of implementing or effectuating
the provisions of this Agreement, the Loan Documents or the

 

-27-



--------------------------------------------------------------------------------

Notes, provided that, the Borrower shall not be required to effect a public
registration of all or any part of the Collateral (as defined in the Pledge
Agreement of Borrower) pursuant to the Securities Act of 1933, as amended, or
other similar foreign or state securities law. Subject to the proviso in the
preceding sentence, upon the exercise by the Agent of any power, right,
privilege or remedy pursuant to this Agreement or the Loan Documents which
requires any consent, approval, registration, qualification or authorization of
any governmental authority or instrumentality, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the Agent may be
required to obtain for such governmental consent, approval, registration,
qualification or authorization.

5.7. Depository Accounts. The Borrower will maintain (x) its primary depository
account with the Agent provided, that, the Borrower will have opened an account
with the Agent on or before the Restatement Closing Date and will have until
November 5, 2009 to transfer all funds as necessary to make such account the
Borrower’s primary depository account and (y) its domestic Cash Management
Services with the Lenders.

5.8. Communication with Accountants. The Borrower authorizes the Agent to
communicate directly with the Borrower’s independent certified public
accountants and, on or before the Restatement Closing Date, will instruct those
accountants to disclose to and discuss with the Agent any and all prepared
financial statements and all other supporting financial documents and schedules
delivered to the Borrower by such accountants.

5.9. Environmental Indemnification; Compliance.

(a) The Borrower shall at all times, both before and after repayment of the
Loans, at its sole cost and expense indemnify, exonerate and save harmless the
Agent and Lenders and all those claiming by, through or under the Agent and
Lenders (collectively, the “Indemnified Parties”) against and from all damages,
losses, liabilities, obligations, penalties, claims, litigation, demands,
defenses, judgments, suits, proceedings, costs, disbursements or expenses of any
kind whatsoever, including, without limitation, reasonable attorneys’ fees and
experts’ fees and disbursements, which may at any time (including, without
limitation, before or after discharge or foreclosure of the Agent’s security
interests, mortgages or leasehold mortgages or deeds of trust or any other
instrument now or hereafter constituting a Loan Document) be imposed upon,
incurred by or asserted or awarded against the Indemnified Parties and arising
from or out of: (a) any Hazardous Materials liability or other liability for
damage to person or property arising out of any Hazardous Materials released on,
upon, under, into or about any property at any time owned, leased or operated by
the Borrower or any of its Subsidiaries (including without limitation with
respect to any condition or circumstance which existed on any such property
prior to or as of the time the Borrower or any of its Subsidiaries first
acquired, leased or occupied the same) or any violation of any Environmental
Laws by the Borrower or any of its Subsidiaries, or any contractor,
sub-contractor, tenant, occupant or invitee thereof; or (b) any act, omission,
negligence or conduct of the Borrower or any Subsidiary of the Borrower or any
contractor, sub-contractor, tenant, occupant or invitee thereof resulting in any
Hazardous Material liability. Notwithstanding any limitation which otherwise
might be imposed by any applicable statute of limitations, any cause of action
which the Indemnified Parties may have against the Borrower under this
Section 5.9, may be brought against the Borrower and/or any

 

-28-



--------------------------------------------------------------------------------

Subsidiary at any time within two (2) years following assertion of the claim
against the Indemnified Parties for which indemnification or exoneration is
sought (it being understood that the foregoing shall not require the Indemnified
Parties to bring any claim or action within such two (2) year period if a longer
statute applies).

(b) The Borrower shall take all appropriate response actions, including any
removal and remedial action, in the event of a release, emission, discharge or
disposal of any Hazardous Materials in violation of applicable law on, upon,
under, into or about any property at any time, owned, leased or operated by the
Borrower so as to (a) remain in compliance with Section 3.18 and (b) keep all
property at any time owned, leased or operated by the Borrower free from and
uncontaminated by Hazardous Materials and in compliance with applicable
Environmental Laws, the failure to comply with which is reasonably likely to
have a Material Adverse Effect.

5.10. Mandatory Repayment of Outstanding Revolving Credit Loans in Excess of
Working Capital; Prepayment From Proceeds of Asset Sales.

(a) If as of the last day of any fiscal quarter the aggregate outstanding
principal amount of the Revolving Credit Loans exceeds the Borrower’s Working
Capital, the Borrower will within five (5) Business Days repay the Revolving
Credit Notes, without penalty or premium (other than the amounts due under
Section 2.4 or Section 2.5, if applicable, in an amount necessary to cause the
outstanding principal amount of the Revolving Credit Loans not to exceed the
Borrower’s Working Capital as of the last day of such fiscal quarter. To the
extent any such payment is made within five (5) Business Days, any Default as a
result of a breach of Section 7.3 hereof shall be deemed to have been cured.

(b) Following the occurrence of an Event of Default which is continuing, without
limiting the provisions of Section 6.8, the Borrower will prepay all of the
Revolving Credit Loans (with proceeds to be applied as set forth below) in an
amount equal to one hundred percent (100%) of all the Net Cash Proceeds of asset
sales (other than sales of Inventory) in excess of $250,000 per fiscal year and
debt incurrences or issuances and equity issuances, and one hundred percent of
the net proceeds of all insurance proceeds, by the Borrower immediately upon
receipt by the Borrower of such proceeds. Amounts paid to the Lenders pursuant
to the preceding sentence will not reduce the Maximum Line Commitment and may be
reborrowed by the Borrower pursuant to the terms hereof. All of such Net Cash
Proceeds and all other proceeds shall be deposited directly into an account with
the Agent.

(c) Any prepayments of the Loans shall be applied first to the portion of the
Loans which are BBA LIBOR Floating Rate Loans and then to the portion of the
Loans which are Eurodollar Rate Loans in the chronological order of the
respective maturities thereof. After the occurrence and during the continuance
of an Event of Default, all payments or prepayments of the Loans may be applied
to the Borrower’s Obligations under this Agreement and the other Loan Documents
in such amounts and manner as may be specified in the Loan Documents or
otherwise determined by the Agent in its sole discretion. All payments of
principal hereunder shall be made to the Agent for the account of the Lenders in
accordance with the Lender’s respective Commitment.

 

-29-



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

So long as any of the Loans shall remain available to the Borrower, and until
the principal of and interest on the Notes and all fees due hereunder and all of
the Borrower’s obligations to the Lenders hereunder (other than inchoate
indemnification obligations) shall have been paid in full, the Borrower agrees
that:

6.1. Indebtedness. The Borrower will not, and will not permit any Subsidiary to,
create, incur, assume or become or remain liable in respect of any Indebtedness,
except:

(a) Indebtedness to the Lenders hereunder;

(b) Liabilities of the Borrower and/or its Subsidiaries (other than for borrowed
money) incurred in the ordinary course of its business and in accordance with
customary trade practices;

(c) Existing Indebtedness, together with all accrued and unpaid interest
thereon, of the Borrower and/or any Subsidiary referred to in Schedule 3.8
attached hereto, and refinancings thereof in an amount not more than the greater
of (i) the respective unpaid principal amounts thereof or (ii) the respective
principal amounts available to be drawn thereunder on the date hereof, in each
case as specified in such schedule, together with all accrued and unpaid
interest thereon;

(d) Indebtedness of the Borrower and/or any Subsidiary secured as permitted by,
and subject to the proviso to, subparagraph (c) of Section 6.2;

(e) Unsecured Indebtedness incurred or assumed in connection with (i) any
Permitted Acquisition consummated pursuant to Section 6.17.A hereof in an amount
not to exceed seventy-five percent (75%) of the purchase price of such Permitted
Acquisition (excluding as Indebtedness incurred or assumed for the purpose of
this computation, any promissory notes issued in connection with and included in
the payment of the purchase price of any such Permitted Acquisition) and
(ii) any Permitted Acquisition consummated pursuant to Section 6.17. B hereof;

(f) Indebtedness in respect of promissory notes issued in connection with any
Permitted Acquisition and secured as permitted by subparagraph (l) of
Section 6.2;

(g) Other secured Indebtedness incurred or assumed in connection with any
Permitted Acquisition consummated pursuant to (i) Section 6.17. A hereof in an
aggregate principal amount at any time outstanding not to exceed $500,000 and
(ii) Section 6.17.B hereof;

(h) Other unsecured Indebtedness not to exceed $100,000;

(i) Indebtedness in respect of (i) taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
thereof shall not at the time be required to be made or is being contested in
accordance with the provisions of Section 5.4 hereof, (ii) judgments or awards
which have been in force for less than the applicable

 

-30-



--------------------------------------------------------------------------------

appeal period so long as execution is not levied thereunder or in respect of
which the Borrower or any Subsidiary shall in good faith be prosecuting an
appeal or proceedings for review in a manner reasonably satisfactory to the
Agent and in respect of which a stay of execution shall have been obtained
pending such appeal or review and for which adequate reserves have been
established in accordance with, and to the extent required by, GAAP, and
(iii) endorsements made in connection with the deposit of items for credit or
collection in the ordinary course of business; and

(j) Intercompany Indebtedness.

6.2. Liens, etc. The Borrower will not, and will not permit any Subsidiary to,
directly or indirectly, create, incur, assume or suffer to exist, any mortgage,
lien, charge or encumbrance on, or security interest in, or pledge of, or
conditional sale or other title retention agreement (including any Capital
Lease) with respect to, any real or personal property (tangible or intangible,
now existing or hereafter acquired)(each being a “Lien”), including but not
limited to the Accounts and Inventory, nor will the Borrower nor any Subsidiary
make the foregoing negative covenant in favor of any other Person except the
following each being a “Permitted Lien”:

(a) Liens for taxes not yet delinquent or being contested in good faith as
provided in Section 5.4; mechanics’, workmen’s, materialmen’s or other like
liens arising in the ordinary course of business in respect of obligations which
are not yet due or which are being contested in good faith (as to which adequate
reserves have been established on the Borrower’s books to the extent required by
GAAP) and which were not incurred in connection with the purchase of property,
borrowing of money or the obtaining of credit and which do not detract from the
value of the properties or assets of the Borrower and its Subsidiaries or affect
the use thereof in the operation of their business;

(b) The existing Liens referred to in Schedule 3.8, securing Indebtedness
permitted under Section 6.1(c) hereof and any refinancings thereof,;

(c) Purchase money mortgages, liens and other security interests, including
Capital Leases, created in respect of property acquired by the Borrower and/or
any of its Subsidiaries after the date hereof or existing in respect of property
so acquired prior to the date hereof, provided that (i) each such lien shall at
all times be confined solely to the item of property so acquired, and (ii) the
aggregate principal amount of indebtedness secured by all such liens shall at no
time exceed $1,000,000;

(d) Easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the businesses of the Borrower;

(e) Liens arising solely by virtue of any contractual, statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with any financial
institution;

 

-31-



--------------------------------------------------------------------------------

(f) Liens in connection with operating leases and granted to secure obligations
with respect to “off balance sheet” or “synthetic” leases (i.e., leases where
for tax purposes the lessee is treated as the owner of the leased property but
for GAAP purposes the lease is treated as an operating lease and the lessor is
treated as the owner of the leased property);

(g) Liens consisting of security deposits securing the Borrower’s and/or any
Subsidiary’s obligations under real property leases;

(h) Any Lien securing Indebtedness to the Lenders;

(i) Deposits or pledges made in connection with, or to secure payment of,
worker’s compensation, unemployment insurance, old age pensions or social
security;

(j) Liens arising by operation of law or under rental agreements made in the
ordinary course of business to secure landlords, lessors or renters under leases
and confined to the premises or property rented;

(k) Liens acquired in connection with the consummation of Permitted Acquisitions
and subject to subparagraph (g) of Section 6.1; and

(l) Liens in favor of any bank or other financial institution solely against the
Borrower’s and/or any Subsidiary’s deposit account(s) with such bank or other
financial institution securing such bank’s or other financial institution’s
obligation to guarantee the Borrower’s and/or its Subsidiaries’ promissory notes
issued in connection with a Permitted Acquisition.

6.3. Loans, Guarantees and Investments. The Borrower will not, and will not
permit any Subsidiary to, make or permit to remain outstanding any loan or
advance to, or guarantee or endorse (except as a result of endorsing negotiable
instruments for deposit or collection in the ordinary course of business) or
otherwise assume or agree to purchase or otherwise remain liable with respect to
any obligation of, or enter into any indemnification agreement for the benefit
of, or make or own any investment in, or acquire (except in the ordinary course
of business) the properties or assets of, any Person, except:

(a) Extensions of credit by the Borrower and/or any of its Subsidiaries in the
ordinary course of business in accordance with its and their customary trade
practices;

(b) The outstanding investments, loans and advances, if any, and the presently
existing guarantees, if any, referred to in Schedule 3.8 attached hereto;

(c) Cash Equivalents;

(d) Capital Expenditures, to the extent permitted by Section 6.6(a);

(e) Investments and indemnification agreements in connection with Permitted
Acquisitions;

(f) Other Investments not to exceed $500,000 per a fiscal year;

 

-32-



--------------------------------------------------------------------------------

(g) Investments by the Borrower in its Subsidiaries in the form of capital
contributions and/or intercompany loans;

(h) Investments by Subsidiaries in Borrower and/or other Subsidiaries in the
form of dividends, capital contributions and/or intercompany loans;

(i) Investments consisting of normal travel and similar advances to employees of
the Borrower and/or Subsidiaries; and

(j) Indemnification agreements in connection with contractual arrangements
entered into in the ordinary course of business.

6.4. Reserved.

6.5. Restricted Payments. The Borrower shall not directly or indirectly declare,
order, pay or make any Restricted Payment or set aside any sum or property
therefor other than the repurchase or redemption of up to an aggregate of
$5,000,000 actually paid during the period commencing on the Restatement Closing
Date and ending on the Maturity Date of shares of its capital stock if such
repurchase is part of the Permitted Stock Buyback Program or any greater amount
as shall be consented to by the Agent, provided, that both before and after
giving effect to any such Restricted Payment, no Default or Event of Default
exists under this Agreement.

6.6. Capital Expenditures. The Borrower will not, and will not permit any
Subsidiary to, make any Capital Expenditure during any fiscal year of the
Borrower if, after giving effect thereto, the aggregate amount of all Capital
Expenditures made by the Borrower and its Subsidiaries during such period would
exceed $4,000,000.

6.7. Subsidiaries, Mergers and Consolidations; Changes in Business. The Borrower
will not, and will not permit any Subsidiary to, create any additional
Subsidiaries or enter into any merger or consolidation (or any agreement
relating to any merger or consolidation) without the prior written consent of
the Required Lenders, other than in each case in connection with Permitted
Acquisitions and except that the Subsidiary may merge into another Subsidiary or
into the Borrower. The Borrower will not, without the prior written consent of
the Required Lenders, engage in any business other than the business engaged in
as of the date hereof and any other business related thereto which may be
acquired in connection with Permitted Acquisitions, and entering into contracts
in connection with the foregoing.

6.8. Sale of Assets. The Borrower will not, and will not permit any Subsidiary
to, sell, lease or otherwise dispose of any of its properties or assets, except
for (a) sales, leases or other dispositions in the ordinary course of business,
(b) sales, leases or other dispositions of obsolete or unusable property or
assets (it being understood that customer lists, contracts, inventory and
accounts receivable are excluded from this exception), (c) sales, leases or
other dispositions of duplicative property or other assets acquired in
connection with Permitted Acquisitions and (d) sales, leases and other
dispositions of other property and assets in an aggregate amount not to exceed
$2,000,000 per fiscal year.

6.9. Reserved.

 

-33-



--------------------------------------------------------------------------------

6.10. Compliance with ERISA. The Borrower will make, and will cause all
Affiliated Companies to make, all payments or contributions to employee benefit
plans required under the terms thereof in all material respects and in
accordance in all material respects with applicable minimum funding requirements
of ERISA and the IRC and applicable collective bargaining agreements. The
Borrower will cause all employee benefit plans sponsored by any Affiliated
Company to be maintained in material compliance with ERISA and the IRC. The
Borrower will not engage, and will not permit or suffer any Affiliated Company
or any Person entitled to indemnification or reimbursement from the Borrower or
any Affiliated Company to engage, in any prohibited transaction under ERISA for
which an exemption is not available which could reasonably be expected to result
in a material liability of any Affiliated Company. No Affiliated Company will
terminate, or permit the PBGC to terminate, any employee benefit plan or
withdraw from any multi-employer plan, in any manner which could result in
material liability of any Affiliated Company.

6.11. Transactions with Affiliates. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into any lease or other
transaction after the Closing Date with any shareholder of the Borrower, on
terms that are less favorable to the Borrower or such Subsidiary than those
which might be obtained at the time from Persons who are not such a shareholder
except for those transactions disclosed in Borrower’s public filings with the
SEC.

6.12. Reserved.

6.13. Environmental Liabilities. The Borrower will not, and will not permit any
Subsidiary to, violate any Environmental Laws or other requirement of law, rule
or regulation regarding Hazardous Materials, the violation of which is
reasonably likely to have a Material Adverse Effect; and, without limiting the
foregoing, the Borrower will not and will not permit any Subsidiary or any other
Person to (except in accordance with applicable law), dispose of any Hazardous
Material into, upon, under or onto, or (except in accordance with applicable
law) from, any real property owned, leased or operated by the Borrower or any
Subsidiary or in which the Borrower or any Subsidiary holds, directly or
indirectly, any legal or beneficial interest or estate except as is not
reasonably likely to cause a Material Adverse Effect, nor allow any lien imposed
pursuant to any law, regulation or order relating to Hazardous Materials or the
disposal thereof to be imposed or to remain on such real property, except as is
not reasonably likely to have a Material Adverse Effect or for liens being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established and are being maintained on the books of the
Borrower and its Subsidiaries (to the extent required by GAAP).

6.14. Fiscal Year. The Borrower will not change its fiscal year end from
December 31 without prior written notice to the Agent.

6.15. Reserved.

6.16. Reserved.

6.17. Permitted Acquisitions; Conditions Precedent. The Borrower will not, and
will not permit any Subsidiary to, acquire or enter into any agreement (other
than purchases of equipment or inventory from any Person in the ordinary course
of business) requiring the

 

-34-



--------------------------------------------------------------------------------

Borrower or such Subsidiary to acquire, all or substantially all of the assets
or stock or other equity interests of any Person unless such acquisition
(whether by acquisition, merger or otherwise) is to be consummated by (i) the
Borrower, (ii) a US Subsidiary, provided, that such US Subsidiary is or becomes
a party to a Subsidiary Guaranty or (iii) a Foreign Subsidiary, provided, that
to the extent such Foreign Subsidiary is directly owned by the Borrower, its
stock or other equity interests have been or will be pledged by the Borrower
pursuant to the Pledge Agreement and unless each of the following conditions
precedent has been satisfied:

6.17A. Permitted Acquisitions Not Requiring Consent of Required Lenders.

The Borrower and/or its Subsidiaries may enter into any agreement to acquire,
and shall be permitted to acquire, all or substantially all of the assets or
stock or other equity interests of any Person (whether by acquisition, merger or
otherwise) without the prior written consent of the Agent or Lenders, provided
that the purchase price paid by the Borrower and/or its Subsidiaries in
connection with Permitted Acquisitions consummated under this Section 6.17(A) is
payable (i) solely in shares of capital stock of the Borrower in an amount not
to exceed $10,000,000 in connection with any single Permitted Acquisition (such
capital stock valuation shall be the closing price of the Borrower’s common
stock on the NASDAQ National Market on the date such transaction is approved by
the Borrower’s board of directors), (ii) solely in cash, (iii) solely by
issuance of one or more promissory notes or (iv) some combination of the
foregoing, provided, however, that except in the case of clause (i) above, the
amount of cash consideration plus promissory notes plus shares of capital stock
of the Borrower does not exceed $6,000,000 in connection with any single
Permitted Acquisition.

The Borrower will notify the Agent in writing of all proposed Permitted
Acquisitions under this Section 6.17A no less than thirty (30) days prior to the
anticipated closing date. The Borrower will notify the Agent as soon as
practicable following any material changes in the business terms or projected
impact of any Permitted Acquisition which has previously been disclosed to the
Agent.

6.17B. Permitted Acquisitions Requiring Consent of Required Lenders.

Except in connection with Permitted Acquisitions consummated in accordance with
Section 6.17A, the Borrower and/or its Subsidiaries will only enter into
agreements to acquire, and shall only be permitted to acquire, all or
substantially all of the assets or stock or other equity interests of any Person
(whether by acquisition, merger or otherwise) with the prior written consent of
the Required Lenders upon satisfaction of each of the following conditions:

(a) The Lenders shall have received written notice of such acquisition and the
basic terms thereof, as soon as reasonably practicable, but in any event not
less than thirty (30) days prior to the anticipated consummation of the
acquisition;

(b) The assets to be acquired are employed or, if such acquisition is structured
as purchase of stock or other equity interests, the Person so acquired conducts
its business in an industry described in Section 6.7 and the Required Lenders
are satisfied as to the foregoing;

 

-35-



--------------------------------------------------------------------------------

(c) At the time of consummation of such acquisition, no Default and no Event of
Default exists, or would be caused by such consummation and the Lenders are
satisfied as to the foregoing;

(d) At least five (5) Business Days prior to the consummation of any such
acquisition, the Borrower shall have delivered to the Lenders a certificate,
signed by the Chief Executive Officer or Chief Financial Officer of the
Borrower, certifying that the Borrower has conducted or caused to be conducted
all due diligence deemed reasonably necessary for the proposed acquisition, and
that the results of such due diligence are deemed satisfactory by the officer of
the Borrower executing such certificate;

(e) Reserved;

(f) No less than thirty (30) days prior to the anticipated consummation of the
acquisition, the Borrower shall deliver to the Lenders, among such other
financial information and reports as may be required by the Lenders, revised
financial projections, income statements and balance sheets setting forth the
effect of the acquisition and demonstrating to the satisfaction of the Required
Lenders (in their sole discretion) that the Borrower will, on a going forward
basis, be in compliance with all covenants (including the financial covenants
contained in Article 7) set forth in this Agreement, and further demonstrating
that the proposed acquisition will, prior to the end of the second fiscal
quarter of the Borrower immediately succeeding the fiscal quarter during which
any such acquisition is consummated, increase the Borrower’s Adjusted EBITDA,
after giving effect to all additional interest and Indebtedness related to such
acquisition (including any Indebtedness incurred under this Agreement), as well
as the relevant income statement effects deemed applicable by the Required
Lenders and all adjustments to historical performance approved by the Required
Lenders, all in the Required Lenders’ sole discretion;

(g) Reserved;

(h) Reserved; and

(i) The Agent (at the direction of the Required Lenders) shall not have issued
notice to the Borrower that, in the Required Lenders’ reasonable discretion, it
or they have determined that a proposed acquisition is not a Permitted
Acquisition as a result of the Borrower’s failure to satisfy any of the
conditions set forth in paragraphs (a) through (h) of this Section 6.17.B, any
such notice to be delivered to the Borrower within 15 days of the last to occur
of (x) receipt of written notice from the Borrower required by paragraph (a) of
this Section 6.17.B and such notice to set forth, in reasonable detail, the
basic for such determination by the Lenders and (y) the last of the materials
required to be delivered under Section 6.17B(f).

Each acquisition consummated in accordance with the provisions of Section 6.17.A
and Section 6.17.B shall be referred to as a “Permitted Acquisition”.

ARTICLE VII

FINANCIAL COVENANTS

So long as any of the Loans shall remain available to the Borrower, and until
the principal of and interest on the Notes and all fees and other amounts due
hereunder and all of the

 

-36-



--------------------------------------------------------------------------------

Borrower’s other obligations to the Agent and the Lenders hereunder (other than
inchoate indemnification obligations) shall have been indefeasibly paid in full
in cash, the Borrower agrees that:

7.1. Maximum Leverage Ratio. As of the last day of any fiscal quarter, the
Borrower will not permit the ratio of (a) Total Funded Debt of the Borrower and
its Subsidiaries as of the last day of such fiscal quarter, to (b) the
Borrower’s and its Subsidiaries’ consolidated Adjusted EBITDA for the period of
four consecutive fiscal quarters ending on the last day of such fiscal quarter
to be more than 2.00:1.00.

7.2. Minimum Fixed Charge Coverage Ratio. As of the last day of any fiscal
quarter, the Borrower will not permit the ratio of (a) consolidated Adjusted
EBITDA of the Borrower and its Subsidiaries for the four-quarter period ending
on the last day of such fiscal quarter, minus, (x) aggregate cash capital
expenditures, minus (y) cash taxes paid and minus (z) amounts paid under the
Permitted Stock Repurchase Program, each of (x), (y) and (z) for the
four-quarter period ending on the last day such fiscal quarter, provided, that
up to $5,000,000 of such amount actually paid under the Permitted Stock
Repurchase Program prior to the Restatement Closing Date shall be excluded
during any trailing four (4) quarter periods, to (b) the current portion of
Funded Debt other than the Revolving Credit Loan, as of the last day of such
fiscal quarter, plus (without duplication) Interest Expense during such trailing
four (4) fiscal quarters to be less than 1.50:1.00.

7.3. Minimum Working Capital. (a) As of the last day of any fiscal quarter, the
Borrower will not permit its Working Capital to be less than the aggregate
outstanding principal balance of the Revolving Credit Loans.

(b) For any Subsidiary whose Eligible Accounts and Eligible Inventory exceed
$1,000,000 in the calculation of minimum Working Capital pursuant to Section 7.3
hereof, the Agent shall have received the following with respect to such
Subsidiary:

(i) satisfactory lien, tax and judgment searches confirming the absence of any
liens, claims, charges or encumbrances of any nature on any Accounts of such
Subsidiary; and

(ii) certified copies of the charter documents and by-laws of each such
Subsidiary, together with certificates of appropriate governmental authorities
as to the corporate good standing of such Subsidiaries (to the extent such
documents and certificates are available in the applicable jurisdiction).

ARTICLE VIII

DEFAULTS; REMEDIES

8.1. Events of Default; Acceleration. If any of the following events (each an
“Event of Default”) shall occur:

(a) The Borrower shall default in the payment of principal of or interest on the
Notes or any other fee due hereunder when the same becomes due and payable,
whether at maturity or at a date fixed for the payment of any installment or
prepayment thereof or by declaration, acceleration or otherwise, and such
default shall continue for a period of three (3) Business Days (a “Payment
Default”); or

 

-37-



--------------------------------------------------------------------------------

(b) The Borrower shall default in the performance of or compliance with any term
contained in Section 5 (other than Section 5.10(a)), Article VI or Sections 7.1
or 7.2 and, to the extent any default is susceptible of remedy or cure, the
Borrower has failed to remedy or cure any such default within ten (10) days
after the occurrence thereof; or

(c) The Borrower shall default in the performance of or compliance with any term
contained in Section 5.10(a) or Section 7.3 and the Borrower has failed to
remedy or cure any such default within five (5) Business Days; or

(d) The Borrower shall default in the performance of or compliance with any term
contained herein other than those referred to above in this Article VIII and
such default shall not have been remedied within thirty (30) days after the
occurrence thereof provided, that if such default cannot be remedied or cured,
then such default shall be deemed an Event of Default as of the date of its
occurrence; or

(e) The Borrower or any Subsidiary which is a party to any of the Loan Documents
shall default in the performance of or compliance with any material term
contained in the Loan Documents (other than this Agreement) or in the
performance of or compliance with any material term contained in any other
written agreement with the Agent and/or the Lenders, executed in connection
therewith and such default shall not have been remedied within thirty (30) days
after the occurrence thereof provided, that if such default cannot be remedied
or cured, then such default shall be deemed an Event of Default as of the date
of its occurrence; or

(f) Any representation or warranty made by the Borrower or any Subsidiary herein
or in any other Loan Document or shall prove to have been false or incorrect in
any material respect when made; or

(g) The Borrower or any Subsidiary shall default in any payment due on any
Indebtedness in respect of borrowed money where the aggregate principal balance
thereof together with interest thereon exceeds $500,000 or any lesser aggregate
principal balance where such failure to pay is reasonably likely to have a
Material Adverse Effect (other than to the Lenders, as to which Section 8.1(a)
shall apply), any Capital Lease or the deferred purchase price of property with
a principal balance together with interest thereon, lease balance or purchase
price (as the case may be) in excess of $500,000 outstanding as of the date of
such default, and such default shall continue for more than the period of grace,
if any, applicable thereto, or in the performance of or compliance with any term
of any evidence of such Indebtedness or of any mortgage, indenture or other
agreement relating thereto, and any such default shall continue for more than
the period of grace, if any, specified therein and shall not have been waived
pursuant thereto, (except such defaults which are being contested in good faith
and, if applicable, as to which adequate reserves have been established on the
Borrower’s books to the extent required by GAAP); or

(h) The Borrower or any Subsidiary shall cease to be solvent (as represented in
the Solvency Certificate) or shall discontinue its business (except as otherwise
permitted

 

-38-



--------------------------------------------------------------------------------

hereby) or the Borrower or any Subsidiary shall make an assignment for the
benefit of creditors, or shall fail generally to pay its debts as such debts
become due, or shall apply for or consent to the appointment of or taking
possession by a trustee, receiver or liquidator (or other similar official) of
the Borrower or such Subsidiary or any substantial part of the property of the
Borrower or such Subsidiary, or shall commence a case or have an order for
relief entered against it under the federal bankruptcy laws, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
other similar law, or if the Borrower or any Subsidiary shall take any action to
dissolve or liquidate the Borrower or such Subsidiary (except as otherwise
permitted hereby); or

(i) An involuntary proceeding shall be commenced against the Borrower or any
Subsidiary under the federal bankruptcy laws, as now or hereafter constituted,
(which is not dismissed or stayed within 60 days, provided, however, the
Borrower may not request any Revolving Credit Loans during such 60 day period)
or any other applicable federal or state bankruptcy, insolvency or other similar
law, or a decree shall be entered appointing a trustee, receiver or liquidator
(or other similar official) of the Borrower or any Subsidiary or any substantial
part of the property of the Borrower or such Subsidiary; or

(j) A final judgment which, with other outstanding final judgments against the
Borrower and its Subsidiaries shall be rendered against the Borrower or any
Subsidiary which is reasonably likely to have a Material Adverse Effect and if,
within the earlier of 60 days after entry thereof, such judgment shall not have
been discharged or execution thereof stayed pending appeal, or if, within 60
days after the expiration of any such stay, such judgment shall not have been
discharged, or if any such judgment shall not be discharged forthwith upon the
commencement of proceedings to foreclose any lien, attachment or charge which
may attach as security therefor and before any of the property or assets of the
Borrower or any Subsidiary shall have been seized in satisfaction thereof; or

(k) If the Borrower is enjoined, restrained, or in any material way prevented by
the order of any court or any administrative or regulatory agency from
conducting all or any material part of its business and such order is not stayed
or revoked within five (5) days; or

(l) This Agreement, the Notes, the Pledge Agreement, any Subsidiary Guaranties
or any other Loan Documents shall be cancelled, terminated, revoked, rescinded
or declared invalid or unenforceable in whole or in any material respect,
otherwise than pursuant to its terms by virtue of the expiration of its term or
otherwise than in accordance with the express prior written agreement, consent
or approval of the Required Lenders or the Lenders, as the case may be, or any
action at law, suit in equity or other legal proceeding to cancel, revoke or
rescind this Agreement, the Notes, the Pledge Agreement, any Subsidiary
Guaranties or any other Loan Documents shall be commenced by or on behalf of the
Borrower or any other Person bound thereby or party thereto or by any
governmental or regulatory authority or agency of competent jurisdiction; or any
court or any other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination that, or shall issue a judgment, order,
decree or ruling to the effect that any one or more of the Loan Documents or any
one or more of the material obligations of any Person or Persons under any one
or more of the Loan Documents are illegal, invalid or unenforceable in
accordance with the terms thereof;

 

-39-



--------------------------------------------------------------------------------

then, and in any such event, and at any time during the continuance thereof,
either or both of the following actions may be taken: the Agent may by written
notice to the Borrower, (i) declare the principal of and accrued interest in
respect of the Notes to be forthwith due and payable, whereupon the principal of
and accrued interest in respect of the Notes and all amounts due under
Section 2.4 and Section 2.5 shall become forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower, and/or (ii) terminate the Revolving
Credit Facility, whereupon the Revolving Credit Facility shall forthwith
terminate without any other notice of any kind; provided that, in the case of an
Event of Default arising by reason of the occurrence of any event described in
Sections 8.1(h) or 8.1(i), both such actions shall be deemed to have been
automatically taken by the Agent and all obligations of the Borrower to the
Lenders shall forthwith automatically become due and payable without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by the Borrower. Without limiting any provision of this
Agreement or any Loan Documents, a Default or Event of Default hereunder shall
also constitute a Default or Event of Default under the Loan Documents.

8.2. Remedies on Default.

(a) In case any one or more Events of Default shall occur and be continuing, the
Agent may proceed to protect and enforce its rights by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein or in the Notes or any Loan Documents or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law. In case of a
default in the payment of any principal of or interest on the Notes, or in the
payment of any fee due hereunder or under any other Loan Document, the Borrower
will pay to the Lenders such further amount as shall be sufficient to cover the
costs and expenses of collection, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements. No course of dealing and no delay
on the part of the Agent in exercising any right shall operate as a waiver
thereof or otherwise prejudice the rights of the Agent or the Lenders. No right
conferred hereby or by the Notes or any Loan Documents upon the Agent or the
Lenders shall be exclusive of any other right referred to herein or therein or
now or hereafter available at law, in equity, by statute or otherwise.

(b) Power of Attorney. Borrower hereby irrevocably makes, constitutes, and
appoints Agent (and any of Agent’s officers, employees, or agents designated by
Agent) as Borrower’s true and lawful attorney, with power to (i) at any time an
Event of Default has occurred and is continuing endorse Borrower’s name on any
collection item that may come into Agent’s possession and (ii) at any time that
an Event of Default has occurred and is continuing, make, settle, and adjust all
claims under Borrower’s policies of insurance. The appointment of Agent as
Borrower’s attorney, and each and every one of its rights and powers, being
coupled with an interest, is irrevocable until all of the Obligations have been
fully and finally repaid and performed and Agent’s obligations to extend credit
hereunder are terminated.

(c) Right to Inspect. At any time an Event of Default has occurred and is
continuing, Agent and its officers, employees, or agents shall have the right,
from time to time hereafter to inspect the Books and to check, test, and
appraise the Borrower’s or any Subsidiary’s assets in order to verify Borrower’s
financial condition or the amount, quality, value, condition of, or any other
matter relating to, the Accounts and Inventory, all at Borrower’s expense.

 

-40-



--------------------------------------------------------------------------------

ARTICLE IX

DEFINITIONS; CERTAIN RULES OF CONSTRUCTION

9.1. Certain capitalized terms are used in this Agreement and in the other Loan
Documents with the specific meanings defined below in this Article IX. Except as
otherwise explicitly specified to the contrary or unless the context clearly
requires otherwise, (a) the capitalized term “Section” refers to Section of this
Agreement, (b) the capitalized term “Exhibit” refers to exhibits to this
Agreement, (c) the term “subsection” includes particular Sections included in
subsections thereof, (d) the word “including” shall be construed as “including
without limitation”, (e) accounting terms not otherwise defined herein have the
meanings provided under GAAP, (f) terms defined in the UCC and not otherwise
defined herein have the meaning provided under the UCC, (g) references to
particular statute or regulation include all rules and regulations thereunder
and any successor statute, regulation or rules, in each case as from time to
time in effect and (h) references to a particular Person include such Person’s
successors and assigns to the extent not prohibited by this Agreement and the
other Loan Documents.

“Accounts” means all of Borrower’s and its Subsidiaries’ now owned or hereafter
acquired right, title and interest with respect to “accounts” (as that term is
defined in the Code), and any and all supporting obligations in respect thereof.

“Account Debtor” means any Person who is or who may become obligated under, with
respect to, or on account of, an Account, chattel paper, or a General
Intangible.

“Act” means the Securities Exchange Act of 1934, as may be amended from time to
time.

“Adjusted EBITDA” means for any period, EBITDA for such period after adjusting
for (a) non-cash stock compensation expense, (b) restructuring charges related
to Permitted Acquisitions contemplated at the time of such Permitted Acquisition
and mutually agreed upon by the Borrower and the Agent, (c) acquired in-process
research and development expense, (d) fair value adjustments resulting from
purchase price allocation related to Permitted Acquisitions and (e) other
non-recurring exceptional items of income or expense mutually agreed upon by the
Borrower and the Agent.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the Agent.

“Affiliate” shall mean, as applied to any Person, a spouse or relative of such
Person, any managing member, director or officer of such Person, any
corporation, association, firm or other entity of which such Person is a
managing member, director or officer, and any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person. For purposes of this definition, “control” of a Person shall
mean the possession, directly or indirectly, of power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.

 

-41-



--------------------------------------------------------------------------------

“Affiliated Company” shall have the meaning specified in Section 3.16.

“Agent” shall have the meaning specified at the beginning of this Agreement.

“Agent’s Office” means Agent’s address and, as appropriate, account as set forth
on Schedule 11.1 or such other address or account as Agent may from time to time
notify the Borrower and the Lenders.

“Agent Parties” shall have the meaning specified in Section 11.1(c)(1).

“Applicable Margin” means four percent (4%) per annum.

“Applicable Percentage” means, with respect to any Revolving Credit Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Revolving Credit Facility represented by such Lender’s Revolving Credit
Commitment at such time. The initial Applicable Percentage of each Lender in
respect of the Revolving Credit Facility is set forth opposite the name of such
Lender on Schedule 1.1 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 15.1(b), and accepted by the Agent, in substantially the
form of Exhibit E-1 or any other form approved by the Agent.

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earlier of (i) the Maturity
Date for the Revolving Credit Facility, or (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06.

“Bank of America” means Bank of America, N.A. and its successors.

“BBA LIBOR Daily Floating Rate” means a fluctuating rate of interest per annum
equal to BBA LIBOR as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as selected by Agent from time to
time), as determined for each Business Day at approximately 11:00 a.m. London
time two (2) London Banking Days prior to the date in question, for U.S. Dollars
deposits (for delivery on the first day of such interest period) with a one
month term, as adjusted from time to time in Agent’s sole discretion for reserve
requirements, deposit insurance assessment rates and other regulatory costs. If
the BBA LIBOR Daily Floating Rate is not available for any reason, then such
rate will be determined by such alternate method as reasonably selected by
Agent. The BBA LIBOR Daily Floating Rate is a daily rate and may change daily.

 

-42-



--------------------------------------------------------------------------------

“BBA LIBOR Daily Floating Rate Loan” means a Revolving Credit Loan that bears
interest at a rate based upon the BBA LIBOR Daily Floating Rate.

“BBH” means Brown Brothers Harriman & Co. and its successors.

“Books” means all of Borrower’s now owned or hereafter acquired books and
records (including all of its records indicating, summarizing, or evidencing its
assets (including the Accounts and Inventory) or liabilities, all of Borrower’s
records relating to its business operations or financial condition, and all of
its goods or General Intangibles related to such information).

“Borrower” shall have the meaning specified at the beginning of this Agreement.

“Borrowing” shall mean the making of simultaneous Revolving Credit Loans, having
the same Interest Period if a Eurodollar Rate Loan or a BBA LIBOR Daily Floating
Rate Loan, made by each Lender pursuant to Section 2.2.

“Borrower Materials” has the meaning specified in Section 16.1.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Office is located and, if such day
relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
Eurodollar market.

“Capital Expenditure” shall mean any payment made directly or indirectly for the
purpose of acquiring or constructing fixed assets, real property or equipment
which in accordance with GAAP would be added as a debit to the fixed asset
account of the Person making such expenditure, including without limitation,
amounts paid or payable under any conditional sale or other title retention
agreement or under any lease or other periodic payment arrangement which is of
such a nature that payment obligations of the lessee or obligor thereunder would
be required by GAAP to be capitalized and shown as liabilities or otherwise
appear in the category of property, plant or equipment or intangibles on the
balance sheet of such lessee or obligor but excluding amounts expended in
connection with Permitted Acquisitions (including reasonable capitalized
transaction costs related to such Permitted Acquisitions).

“Capital Lease” shall mean any lease of property (real, personal or mixed)
which, in accordance with GAAP, should be capitalized on the lessee’s balance
sheet.

“Cash Equivalents” shall mean (a) negotiable certificates of deposit, time
deposits (including sweep accounts), demand deposits and bankers’ acceptances
having a maturity of nine months or less and issued by any United States
financial institution having capital and surplus and undivided profits
aggregating at least $100,000,000 and rated Prime-1 by Moody’s Investors
Service, Inc. or A-1 by Standard & Poor’s Ratings Group or issued by the Agent
or any Lender; (b) corporate obligations having a maturity of nine months or
less and rated Prime-1 by Moody’s Investors Service, Inc. or A-1 by Standard &
Poor’s Ratings Group or issued by the Agent or any Lender; (c) any direct
obligation of the United States of America or any agency or instrumentality
thereof, or of any state or municipality thereof, (i) which has a remaining

 

-43-



--------------------------------------------------------------------------------

maturity at the time of purchase of not more than one year or which is subject
to a repurchase agreement with the Agent or any Lender (or any other financial
institution referred to in clause (a) above) exercisable within one year from
the time of purchase and (ii) which, in the case of obligations of any state or
municipality, is rated AA or better by Moody’s Investors Services, Inc. or AA or
better by Standard & Poor’s Ratings Group; and (d) any mutual fund or other
pooled investment vehicle rated AA or better by Moody’s Investors Service, Inc.
or AA or better by Standard & Poor’s Ratings Group which invests principally in
obligations described above.

“Cash Management Services” means any arrangement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Code” means the Massachusetts Uniform Commercial Code, as in effect from time
to time.

“Commitment” means, with respect to any Lender, such Lender’s obligation to
extend the Revolving Credit loans contemplated by Section 1. The Commitments are
set forth in Schedule 1.1.

“Committed Loan Notice” means a notice of a Revolving Credit Borrowing or a
continuation of Eurodollar Rate Loans pursuant to Section 2.2, which, if in
writing, shall be substantially in the form of Exhibit A-1.

“Compliance Certificate” shall mean a certificate in substantially the form of
Exhibit A-2 hereto, as such form may from time to time be revised by Agent and
Borrower, together with such other information as Agent may reasonably require.

“Consents” shall have the meaning specified in Section 3.14.

“Cost” means the calculated cost of Inventory, as determined from invoices
received by Borrower or any of its Subsidiaries, Borrower’s or such
Subsidiaries’ purchase journals or stock ledgers, based upon Borrower’s
accounting practices, known to Agent, which practices are in effect on the date
on which this Agreement was executed. “Cost” does not include any inventory
capitalization costs inclusive of advertising, but may include other charges
used in Borrower’s determination of cost of goods sold and bringing goods to
market, all within Agent’s reasonable discretion and in accordance with GAAP.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

-44-



--------------------------------------------------------------------------------

“Default” shall mean any event or condition which, with the giving of notice or
the expiration of any applicable grace period, or both, would constitute an
Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, required to be funded by it hereunder within one
Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollars” or “$” means United States dollars.

“EBITDA” means for any period, Net Income for such period, after restoring
thereto amounts deducted for (a) federal and state taxes in respect of income
and profits, (b) Interest Expense and (c) depreciation and amortization, as
determined in accordance with GAAP.

“Eligible Accounts” means those Accounts created by Borrower and/or any of its
directly or indirectly wholly-owned Subsidiaries in the ordinary course of
Borrower’s or such Subsidiary’s business, that arise out of Borrower’s or such
Subsidiary’s sale of goods or rendition of services, that are less than ninety
(90) days past the invoice date, and that comply with each of the
representations and warranties respecting Eligible Accounts made by Borrower
under the Loan Documents. In determining the amount to be included, Eligible
Accounts shall be calculated net of customer deposits and unapplied cash
remitted to Borrower or any Subsidiaries. All Eligible Accounts not otherwise
denominated in United States dollars shall be converted to United States dollars
for purposes of inclusion in any Compliance Certificate (with the conversion
calculation set forth in such Compliance Certificate) based on the exchange rate
of the applicable currency to United States dollars quoted in the Wall Street
Journal for the last day of the applicable quarter with respect to which such
Compliance Certificate is delivered.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 15.1(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 15.1(b)(iii)).

“Eligible Inventory” means Inventory of Borrower and/or its Subsidiaries
consisting of first quality finished goods and raw materials (other than
work-in-process) held for sale or lease or to be furnished under a contract of
service in the ordinary course of Borrower’s or such Subsidiary’s business
located at one of Borrowers’ or such Subsidiary’s business locations set forth
on Schedule 3.9 or at such other location identified in writing by the Borrower
to the Agent (or in-transit between any such locations), that complies with each
of the representations and warranties respecting Eligible Inventory made by
Borrower in the Loan Documents, and that is not excluded as ineligible by virtue
of the one or more of the criteria set forth below. In

 

-45-



--------------------------------------------------------------------------------

determining the value of Eligible Inventory, Inventory shall be valued at the
lower of Cost or market on a basis consistent with Borrower’s accounting
practices less the aggregate amount of all reserves for obsolesce, slow-moving
and excess inventory.

An item of Inventory shall not be included in Eligible Inventory if:

(a) Borrower or any Subsidiary does not have good, valid and marketable title
thereto (including Inventory acquired on consignment), or

(b) it is not located at one of the locations of the Borrower or its
Subsidiaries set forth on Schedule 3.9 or at such other location identified in
writing by the Borrower to the Agent or in transit from one such location to
another such location, or

(c) it is located at a warehouse, distribution center or other real property
leased by a Borrower or any Subsidiary or in a fulfillment center or contract
warehouse, in circumstances under which, by operation of law or by the terms of
the Borrower’s or any Subsidiary’s lease, a third party has or may have a lien
on any Inventory located on the premises, provided, that notwithstanding the
foregoing, Inventory in an amount not to exceed $4,250,000 (after application of
the forty percent (40%) formula set forth in the definition of Working Capital
in Section 7.3) located at any of the foregoing locations, and subject to
subparagraphs (a), (b) and (d) hereof, may be included in Eligible Inventory for
purposes of calculating Working Capital, or

(d) it consists of work-in-process or goods returned or rejected by the
Borrower’s or any Subsidiary’s customers if such goods can not be re-sold by
Borrower or such Subsidiary in the ordinary course of its business.

“Environmental Laws” collectively, shall mean the Resource Conservation and
Recovery Act, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, the Superfund Amendments and Reauthorization
Act of 1986, the Federal Water Pollution Control Act, the Federal Clean Water
Act, the Federal Clean Air Act, the Toxic Substances Control Act and any other
federal, state or local statute, regulation, ordinance, order or decree relating
to the environment, as now or hereafter in effect.

“ERISA” shall have the meaning specified in Section 3.16.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Agent pursuant to the following
formula:

 

  Eurodollar Rate   =   

Eurodollar Base Rate

          1.00 – Eurodollar Reserve Percentage   

 

-46-



--------------------------------------------------------------------------------

Where, “Eurodollar Base Rate” means, for such Interest Period, the rate per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Agent to be the rate at which deposits in Dollars for delivery
on the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted by Bank of
America and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on the Eurodollar Rate.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Event of Default” shall have the meaning specified in Article 8.

“Excluded Taxes” means, with respect to the Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of
Section 2.1(e)(ii), and (d) in the case of a Foreign Lender, any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 2.1(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.1(a)(ii) or (iii).

 

-47-



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of  1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Agent.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means a Subsidiary which is not a US Subsidiary.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means all Indebtedness to the Lenders, all Indebtedness for
borrowed money incurred in connection with Permitted Acquisitions which is not
subordinated to the Indebtedness owing to the Lenders hereunder and all
Indebtedness in respect of Capital Leases.

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States, consistently applied.

“General Intangible” means all of Borrowers’ and its Subsidiaries’ now owned or
hereafter acquired right, title, and interest with respect to “general
intangibles” (as such term is defined from time to time in the Code), and any
and all supporting obligations in respect thereof.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Hazardous Material” shall mean (a) any asbestos or insulation or other material
composed of or containing asbestos and (b) any petroleum product and any
hazardous, toxic or dangerous waste, substance or material defined as such in
(or for purposes of) the Comprehensive Environmental Response, Compensation and
Liability Act, any so-called “Superfund” or “Superlien” law, or any other
applicable federal, state, local or other statute, law,

 

-48-



--------------------------------------------------------------------------------

ordinance, code, rule, regulation, order or decree regulating, relating to, or
imposing liability or standards of conduct concerning, any hazardous, toxic or
dangerous waste, substance or material, as now or at any time hereafter in
effect.

“Indebtedness” shall mean as applied to any Person, (i) all items (except items
of capital or surplus or of retained earnings) which in accordance with GAAP
would be included in determining total liabilities as shown on the liability
side of the balance sheet of such Person as of the date of which Indebtedness is
to be determined, including without limitation subordinated debt, if any, and
any Capital Lease, (ii) all indebtedness secured by any mortgage, pledge, lien
or conditional sale or other title retention agreement to which any property or
asset owned or held by such Person is subject, whether or not the indebtedness
secured thereby shall have been assumed, and (iii) all indebtedness of others
which such Person has directly or indirectly guaranteed, endorsed (otherwise
than for collection or deposit in the ordinary course of business), discounted
or sold with recourse or agreed (contingently or otherwise) to purchase or
repurchase or otherwise acquire, or in respect of which such Person has agreed
to supply or advance funds (whether by way of loan, stock purchase, capital
contributions or otherwise) or otherwise to become directly or indirectly
liable. For avoidance of doubt, the parties hereby agree that the term
Indebtedness shall not include the issuance of any equity interests by the
Borrower and/or any of its Subsidiaries, whether such equity interests
constitute common stock or preferred stock.

“Indemnified Parties” shall have the meaning specified in Section 5.9.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information” has the meaning specified in Section 11.07.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the United States Bankruptcy Code, as in effect from time
to time, or under any other state or federal bankruptcy or insolvency law,
assignments for the benefit of creditors, formal or informal moratoria,
compositions, extensions generally with creditors, or proceedings seeking
reorganization, arrangement, or other similar relief.

“Interest Expense” means required cash interest paid or payable on Funded Debt.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or continued as a Eurodollar
Rate Loan and ending on the date one, two or three months thereafter, as
selected by the Borrower in its Committed Loan Notice. In addition:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

-49-



--------------------------------------------------------------------------------

no Interest Period shall extend beyond the Maturity Date of the Revolving Credit
Facility.

“Inventory” means all Borrower’s and its Subsidiaries now owned or hereafter
acquired right, title, and interest with respect to inventory, including goods
held for sale or lease or to be furnished under a contract of service, goods
that are leased by Borrower or any of its Subsidiaries as lessor, goods that are
furnished by Borrower or any of its Subsidiaries under a contract of service,
and raw materials, work in process, or materials used or consumed in Borrower’s
or any of its Subsidiaries’ business.

“IRC” shall have the meaning specified in Section 3.16.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” shall have the meaning specified at the beginning of this Agreement.

“Lending Office” means as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire or such other
office or offices as a Lender may from time to time notify the Borrower and the
Agent.

“Licenses” shall have the meaning specified in Section 3.5.

“Lien” shall have the meaning specified in Section 6.2.

“Loan or Loans” shall have the meanings specified in Section 1.2.

“Loan Documents” shall mean collectively, this Agreement, the Notes, the Pledge
Agreement of Borrower, the Subsidiary Guaranties the Pledge Agreement of U.S.
Subsidiary and any and all financing statements, agreements, instruments and
certificates now or hereafter related hereto or thereto or executed in
connection herewith or therewith, all as amended from time to time.

“Material Adverse Effect” shall mean any event, matter or condition which is
reasonably likely to have a material adverse effect on (a) the business, assets,
properties, liabilities (actual or contingent), operations or conditions
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole,
(b) the Borrower’s or any Guarantor’s ability to pay and perform its obligations
under the Loan Documents, (c) the rights and remedies of the Agent or the
Lenders under the Loan Documents, and/or (d) the Eligible Accounts or the
Eligible Inventory.

“Maturity Date” means August 7, 2012 unless sooner due after acceleration.

 

-50-



--------------------------------------------------------------------------------

“Maximum Line Commitment” shall have the meaning specified in Section 1.1.

“Net Cash Proceeds” means:

with respect to any Disposition by the Borrower or any of its Subsidiaries,
received or paid to the account of the Borrower or any of its Subsidiaries, the
excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such transaction (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset and that is required to be repaid in connection with such transaction
(other than Indebtedness under the Loan Documents), (B) the reasonable and
customary out-of-pocket expenses incurred by the Borrower or such Subsidiary in
connection with such transaction and (C) income taxes reasonably estimated to be
actually payable within two years of the date of the relevant transaction as a
result of any gain recognized in connection therewith; provided that, if the
amount of any estimated taxes pursuant to subclause (C) exceeds the amount of
taxes actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds; and

with respect to the sale or issuance of any equity by the Borrower or any of its
Subsidiaries, or the incurrence or issuance of any Indebtedness by the Borrower
or any of its Subsidiaries, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by the Borrower or such Subsidiary in
connection therewith.

“Net Income” for any period, shall mean net income (or loss) for such period,
determined in accordance with GAAP.

“Note or Notes” shall have the meanings specified in Section 1.3.

“Obligations” shall mean the sums evidenced by the Notes and any and all other
liabilities, loans, advances, sums due or to become due and all Indebtedness of
Borrower to the Agent or the Lenders of every kind, nature and description
(whether or not evidenced by any note or other instrument), direct or indirect,
absolute or contingent, primary or secondary, joint or several, secured or
unsecured, due or to become due, now existing or hereafter arising under the
Loan Documents, any liability of Borrower to the Agent or the Lenders including
but not limited to all interest, fees, charges, expenses and attorneys’ fees,
paid or incurred by Agent or the Lenders at any time in connection with the
commitment for, preparation, execution, delivery, amendment, review, perfection,
administration and/or enforcement of any of the Loan Documents and any and all
other obligations of Borrower to the Agent or the Lenders pursuant to the Loan
Documents.

“Origination Fee” shall have the meaning specified in Section 1.5.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

-51-



--------------------------------------------------------------------------------

“Outstanding Amount” means the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans occurring on such date.

“Participant” shall have the meaning specified in Section 15.1(d).

“Payment Default” shall have the meaning specified in Section 8.1.

“PBGC” shall have the meaning specified in Section 3.16.

“Permitted Acquisition” shall have the meaning specified in Section 6.17.

“Permitted Lien” shall have the meaning specified in Section 6.2.

“Permitted Stock Buyback Program” shall mean a stock buyback program or programs
approved by the Borrower’s Board of Directors whereby the Borrower is authorized
to redeem portions of its outstanding common equity.

“Permitted Stock Repurchase” means repurchase of the Borrower’s common equity by
the Borrower pursuant to the Permitted Stock Buyback Program.

“Permitted Stock Repurchase Sublimit” means an amount equal to $5,000,000. The
Permitted Stock Repurchase Sublimit is part of, and not in addition to, the
Revolving Credit Facility.

“Person” means a corporation, an association, a partnership, a limited liability
company, an owner, grantor or master trust, a joint venture, an organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

“Pledge Agreement of Borrower” shall have the meaning specified in Section 1.6.

“Pledge Agreement of U.S. Subsidiary” means that certain stock pledge agreement
as amended, modified, supplemented or restated from time to time made by FKA
GSI US, Inc., a Delaware corporation in favor of the Agent.

“Public Lender” has the meaning specified in Section 11.1(c)(2).

“Pro-forma Compliance Certificate” shall have the meaning specified in
Section 1.11.

“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions,
accepted by the Agent, in its reasonable discretion, and any revision,
amendment, or updates thereto, provided such revision, amendment, or update has
been accepted in writing by the Agent (provided that such acceptance shall not
be unreasonably withheld.).

 

-52-



--------------------------------------------------------------------------------

“Proprietary Rights” any patents, registered trademarks, service marks, trade
names, copyrights, licenses and other similar rights, including, applications
for each of the foregoing.

“Real Estate Leases” shall have the meaning specified in Section 3.9.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Report” shall have the meaning specified in Section 16.17.

“Required Lenders” shall mean the Lenders holding greater than sixty-six and two
thirds percent (66- 2/ 3%) of the principal amount of the Loans outstanding or,
if no Loans are outstanding, sixty-six and two-thirds percent (66- 2/3%) of the
Commitments.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower.
Any document delivered hereunder that is signed by a Responsible Officer of the
Borrower shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

“Restatement Closing Date” means the date at which each of the provisions of
Section 4.1 have been completed to the satisfaction of the Agent and this
Agreement shall have been executed by the Borrower, the Agent and the Lenders.

“Restricted Payment” shall have the meaning specified in Section 6.5.

“Restricted Payment” means (i) any cash dividend or other cash distribution or
payment, direct or indirect, on or on account of any shares of any class of
stock of the Borrower now or hereafter outstanding or (ii) any redemption,
purchase or other acquisition, direct or indirect, of any shares of any class of
stock of the Borrower now or hereafter outstanding or of any warrants, options
or rights to purchase any such stock (including, without limitation, the
repurchase of any such stock, warrant, option or right or any refund of the
purchase price thereof in connection with the exercise by the holder thereof of
any right of rescission or similar remedies with respect thereto).

“Revolving Credit Facility” shall have the meaning specified in Section 1.1.

“Revolving Credit Loan or Loans” shall have the meanings specified in
Section 1.2.

“Revolving Credit Note or Notes” the meaning specified in Section 1.3.

“SEC” means the Securities and Exchange Commission or any governmental authority
succeeding to any of its functions.

“Solvent” means, with respect to any Person on a particular date, that such
Person is not insolvent (as such term is defined in the Uniform Fraudulent
Transfer Act).

 

-53-



--------------------------------------------------------------------------------

“Solvency Certificate” shall have the meaning specified in Section 3.4.

“Subsidiary” means any Person of which more than 50% of the outstanding Voting
Stock (or other similar beneficial interest) (other than director’s qualifying
shares) is at the time owned or controlled by the Borrower or by one or more
Subsidiaries of the Borrower or by the Borrower and one or more Subsidiaries.

“Subsidiary Guaranties” shall have the meaning specified in Section 1.6.

“Taxes” means all present or future taxes, levies, imports, duties, deductions,
withholdings (including backup withholding) assessments, fees or other charges
imposed by any governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Funded Debt” means at any date of determination, the aggregate
outstanding amount of Funded Debt.

“Total Revolving Credit Outstandings” means the aggregate outstanding amount of
all Revolving Credit Loans.

“UCC” means the Uniform Commercial Code, as from time to time in effect in The
Commonwealth of Massachusetts or any other applicable jurisdiction.

“Unused Line Fee” shall have the meaning specified in Section 1.5.

“US Subsidiaries” shall have the meaning specified in Section 1.6.

“Voting Stock” means stock having ordinary voting power to elect a majority of
the board of directors of the corporation in question, irrespective of whether
or not at the time there exists stock of any class or classes of such
corporation which has or might have by its terms accrued voting power by reason
of the happening of any contingency.

“Working Capital” means an amount equal to the sum of (i) one hundred percent
(100%) of the Borrower’s and its Subsidiaries cash and Cash Equivalents on
deposit, plus (ii) eighty percent (80%) of the Borrower’s and its Subsidiaries’
Eligible Accounts plus (ii) the lesser of (a) an amount equal to forty percent
(40%) of the Borrower’s and its Subsidiaries’ Eligible Inventory and
(b) $8,500,000. For purposes of computing Working Capital hereunder after
application of the forty percent (40%) formula as set forth in clause
(ii) above, the Borrower shall not include more than $4,250,000 of Eligible
Inventory maintained at any one warehouse, distribution center or other real
property leased by the Borrower or any Subsidiary in the calculation thereof.

ARTICLE X

AMENDMENTS AND WAIVERS, ETC.

10.1. Amendments and Waivers.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by Borrower therefrom,
shall be

 

-54-



--------------------------------------------------------------------------------

effective unless the same shall be in writing and signed by the Required Lenders
(or by Agent at the written request of the Required Lenders) and Borrower and
then any such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
waiver, amendment, or consent shall, unless in writing and signed by all of the
Lenders affected thereby and Borrower and acknowledged by Agent, do any of the
following:

(i) increase or extend any Commitment of any Lender,

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

(iv) change the percentage of the Commitments that is required to take any
action hereunder,

(v) amend this Section 10 or any provision of the Agreement providing for
consent or other action by all Lenders,

(vi) reserved,

(vii) change the definition of “Required Lenders”,

(viii) release any Borrower or Subsidiary from any obligation for the payment of
money,

(ix) change the definitions of Eligible Accounts, Eligible Inventory or Maximum
Line Commitment,

(x) amend any of the provisions of Article 14, or

(xi) release all, or substantially all, of the “Collateral” as defined in the
Pledge Agreement of Borrower, or of the “Collateral” as defined in the Pledge
Agreement of U.S. Subsidiary, in any transaction or series of transactions or
release a Subsidiary Guarantor.

The foregoing notwithstanding, any amendment, modification, waiver, consent,
termination, or release of, or with respect to, any provision of this Agreement
or any other Loan Document that relates only to the relationship of the Lenders
and the Agent among themselves, and that does not affect the rights or
obligations of Borrower, shall not require consent by or the agreement of
Borrower so long as such amendment, modification, waiver, consent, termination
or release does not adversely affect the Borrower in any way, including without
limitation by making any agreement or covenant set forth herein more restrictive
for the Borrower or any Subsidiary, or adversely affect the rights or benefits
of the Borrower under this Agreement or any other Loan Document.

 

-55-



--------------------------------------------------------------------------------

(b) The failure of the Agent, the Lenders or Required Lenders to insist upon the
strict performance of any term, condition or other provision of this Agreement
or the Loan Documents or the Notes or to exercise any right or remedy hereunder
or thereunder shall not constitute a waiver by the Agent, the Lenders or
Required Lenders of any such term, condition or other provision or Default or
Event of Default in connection therewith; and any waiver of any such term,
condition or other provision or of any such Default or Event of Default shall
not affect or alter this Agreement or the Loan Documents or the Notes, and each
and every term, condition and other provision of this Agreement, the Loan
Documents and the Notes shall, in such event, continue in full force and effect
and shall be operative with respect to any other then existing or subsequent
Default or Event of Default in connection therewith.

ARTICLE XI

NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS

11.1. (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone or electronic communication shall be made to the
applicable telephone number, as follows:

(i) if to the Borrower, the Agent, or BBH, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 11.1; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Agent,
provided that the foregoing shall not apply to notices to any Lender if such
Lender has notified the Agent that it is incapable of receiving notices by
electronic communication. The Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

-56-



--------------------------------------------------------------------------------

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. (1) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Borrower’s or the Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(2) The Borrower hereby acknowledges that (a) the Agent will make available to
the Lenders materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to the
Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Agent, and the
Lenders to treat such Borrower

 

-57-



--------------------------------------------------------------------------------

Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 16.1); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”

(d) Change of Address, Etc. Each of the Borrower, the Agent, may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower and the Agent. In addition, each Lender
agrees to notify the Agent from time to time to ensure that the Agent has on
record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender. Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

(e) Reliance by Agent, and Lenders. The Agent, and the Lenders shall be entitled
to rely and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Agent, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Agent may be recorded by the Agent, and each of the parties hereto hereby
consents to such recording.

ARTICLE XII

NO WAIVER; CUMULATIVE REMEDIES; ENFORCEMENT

12.1. No failure by any Lender, or the Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding

 

-58-



--------------------------------------------------------------------------------

anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan
Documents against the Borrower and its Subsidiaries or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Section 8.2 for the benefit of all the Lenders; provided,
however, that the foregoing shall not prohibit (a) the Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Agent) hereunder and under the other Loan Documents, (b) any Lender
from exercising setoff rights in accordance with Section 16.2 (subject to the
terms of Section 1.7(c)), or (c) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to Borrower and its Subsidiaries under any Debtor Relief
Law; and provided, further, that if at any time there is no Person acting as
Agent hereunder and under the other Loan Documents, then (i) the Required
Lenders shall have the rights otherwise ascribed to the Agent pursuant to
Section 8.2 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 1.7(c), any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.

ARTICLE XIII

EXPENSES; INDEMNITY; DAMAGE WAIVER

13.1. (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out-of-pocket
expenses incurred by the Agent, or any Lender (including the fees, charges and
disbursements of any counsel for the Agent, or any Lender, in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the Agent (and
any sub-agent thereof) and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any of its
Subsidiaries arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
the use or proposed use of the

 

-59-



--------------------------------------------------------------------------------

proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or of its Subsidiaries or any of the Borrower’s or such
Loan Party’s directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or any of its Subsidiaries has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Agent (or any sub-agent thereof), or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Agent (or any such sub-agent), or such Related Party, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent (or any such sub-agent) or against any Related Party
of any of the foregoing acting for the Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 1.7(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

 

-60-



--------------------------------------------------------------------------------

(f) Survival. The agreements in this Section shall survive the resignation of
the Agent, the replacement of any Lender, the termination of the Revolving
Credit Facility and the repayment, satisfaction or discharge of all the other
Obligations.

ARTICLE XIV

ADMINISTRATIVE AGENT

14.1. Appointment and Authority. (a) Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Agent hereunder and under
the other Loan Documents and authorizes the Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agent and the Lenders and the Borrower shall not have rights as a third
party beneficiary of any of such provisions.

(b) The Agent shall also act as the “collateral agent” under the Loan Documents,
and each of the Lenders (including in its capacities as a potential Cash
Management Bank) hereby irrevocably appoints and authorizes the Agent to act as
the agent of such Lender for purposes of acquiring, holding and enforcing any
and all Liens on collateral granted by the Borrower or any of its subsidiaries
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Agent pursuant to Section 14.5 for purposes of holding or enforcing any Lien on
the collateral (or any portion thereof) granted under the Loan Documents, or for
exercising any rights and remedies thereunder at the direction of the Agent),
shall be entitled to the benefits of all provisions of this Article XIV and
Article XIII (including, without limitation, Section 13.1(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

14.2. Rights as a Lender. The Person serving as the Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.

14.3. Exculpatory Provisions. The Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

-61-



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

(d) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Section 11.1(e) and Section 8.2) or (ii) in the absence of its own gross
negligence or willful misconduct. The Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Agent by the Borrower or a Lender.

(e) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Loan Documents, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

14.4. Reliance by Agent. The Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Agent may presume that such
condition is satisfactory to such Lender unless the Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

-62-



--------------------------------------------------------------------------------

14.5. Delegation of Duties. The Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Agent. The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

14.6. Resignation of Agent. The Agent may at any time give notice of its
resignation, as Agent and/or as “collateral agent” or as the holder of any
Pledged Stock under the Pledge Agreement of Borrower or under the Pledge
Agreement of U.S. Subsidiary for the benefit of the Lenders, to the Lenders and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above; provided
that if the Agent shall notify the Borrower and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the Agent
on behalf of the Lenders under any of the Loan Documents, the retiring Agent
shall continue to hold such collateral security until such time as a successor
Agent is appointed) and (b) all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Agent as provided for above in this Section. Upon the acceptance of a
successor’s appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 13.1 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

14.7. Non-Reliance on Agent and Other Lenders. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

-63-



--------------------------------------------------------------------------------

14.8. Agent May File Proofs of Claim. In case of the pendency of any proceeding
under any Debtor Relief Law or any other judicial proceeding relative to any
Loan Party, the Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise.

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, and the Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, and the Agent and their respective agents and counsel and all
other amounts due the Lenders, and the Agent under Sections 1.5 and 13.1(c)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, if the Agent shall consent
to the making of such payments directly to the Lenders, to pay to the Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Agent and its agents and counsel, and any other amounts due the Agent
under Section 13.1(c).

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize the Agent to vote in respect of the
claim of any Lender or in any such proceeding.

14.9. Guaranty Matters. Each of the Lenders irrevocably authorize the Agent, at
its option and in its discretion.

(a) to release any Lien on any property granted to or held by the Agent under
any Loan Document (i) upon termination of the Revolving Credit Facility and
payment in full of all Obligations (other than contingent indemnification
obligations; and

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Agent at any time, the Required Lenders will confirm in
writing the Agent’s authority to release any Guarantor from its obligations
under the Guaranty pursuant to this Section 14.9. In each case as specified in
this Section 14.9, the Agent will, at the Borrower’s expense, execute and
deliver to the Borrower such documents as

 

-64-



--------------------------------------------------------------------------------

the Borrower may reasonably request to evidence the release of such item of
Collateral as defined in the Pledge Agreement of Borrower and as defined in the
Pledge Agreement of U.S. Subsidiary from the assignment and security interest
granted under the Loan Documents or to release such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 14.9.

ARTICLE XV

SUCCESSORS AND ASSIGNS

15.1. (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 15.1(b), (ii) by
way of participation in accordance with the provisions of Section 15.1(d), or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 15.1(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agent, and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $1,000,000, unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that

 

-65-



--------------------------------------------------------------------------------

concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments if such assignment is to a Person
that is not a Lender with a Commitment in respect of the Facility, an Affiliate
of such Lender or an Approved Fund with respect to such Lender;

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Agent an Administrative Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.1, 2.4, 2.5 and 13.1(c) with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 15.1(d).

 

-66-



--------------------------------------------------------------------------------

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.1 that
affects such Participant. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.1, 2.4 and 2.5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 15.1(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 1.7 as though it were a Lender, provided such Participant agrees to be
subject to Section 1.7(h) as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.1 or 2.4 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.1 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.1(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal

 

-67-



--------------------------------------------------------------------------------

Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

ARTICLE XVI

MISCELLANEOUS

16.1. Confidential Information. Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Agent, any Lender, or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Agent, any Lender on a nonconfidential
basis prior to disclosure by any Loan Party or any Subsidiary thereof, provided
that, in the case of information received from a Loan Party or any such
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Agent and the Lenders acknowledges that (a) the Information may
include material non-public information concerning the Borrower or a Subsidiary,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with applicable Law, including United
States Federal and state securities Laws.

16.2. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, and each of their respective Affiliates is hereby
authorized at any time and from

 

-68-



--------------------------------------------------------------------------------

time to time, after obtaining the prior written consent of the Agent, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, or any such Affiliate to or for the credit or the
account of the Borrower or any of its Subsidiaries against any and all of the
obligations of the Borrower or any of the Subsidiaries now or hereafter existing
under this Agreement or any other Loan Document to such Lender then due,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or any of the Subsidiaries are owed to a branch or office of such
Lender different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of each Lender, and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, or their respective Affiliates may have.
Each Lender agrees to notify the Borrower and the Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

16.3. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

16.4. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when it shall have been executed by the Agent and when the Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

16.5. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.

 

-69-



--------------------------------------------------------------------------------

16.6. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

16.7. Replacement of Lenders. If any Lender requests compensation under
Section 2.4, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.1, or if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 15), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Agent the assignment fee specified in
Section 15.1(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 2.4 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

16.8. No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Agent, are arm’s-length
commercial transactions between the Borrower and Affiliates, on the one hand,
and the Agent, on the other hand, (B) the Borrower has consulted its own legal,
accounting,

 

-70-



--------------------------------------------------------------------------------

regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Agent each is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of Affiliates, or any other Person and (B) neither the Agent has
any obligation to the Borrower or any of Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Agent and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and Affiliates, and the Agent
has no obligation to disclose any of such interests to the Borrower or
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Agent with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

16.9. Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

16.10. USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Agent, as applicable, to
identify each Loan Party in accordance with the Act. The Borrower shall,
promptly following a request by the Agent or any Lender, provide all
documentation and other information that the Agent or such Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” an anti-money laundering rules and regulations, including the Act.

16.11. Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Agent, or any Lender, or the Agent, or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Agent, or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Agent, plus interest thereon from the date of
such demand to the date such

 

-71-



--------------------------------------------------------------------------------

payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

16.12. Time of the Essence. Time is of the essence of the Loan Documents.

16.13. Jurisdiction; Waiver of Jury Trial. THE BORROWER, TO THE EXTENT THAT IT
MAY LAWFULLY DO SO, HEREBY CONSENTS TO SERVICE OF PROCESS, AND TO BE SUED, IN
THE COMMONWEALTH OF MASSACHUSETTS AND CONSENTS TO THE JURISDICTION OF THE COURTS
OF THE COMMONWEALTH OF MASSACHUSETTS AND THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF MASSACHUSETTS, AS WELL AS TO THE JURISDICTION OF ALL COURTS TO
WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF ANY OF ITS OBLIGATIONS HEREUNDER OR
UNDER THE NOTES OR ANY OF THE LOAN DOCUMENTS OR WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, AND EXPRESSLY WAIVES ANY AND ALL OBJECTIONS IT
MAY HAVE AS TO VENUE IN ANY SUCH COURTS. THE BORROWER FURTHER AGREES THAT A
SUMMONS AND COMPLAINT COMMENCING AN ACTION OR PROCEEDING IN ANY OF SUCH COURTS
SHALL BE PROPERLY SERVED AND SHALL CONFER PERSONAL JURISDICTION IF SERVED
PERSONALLY OR BY CERTIFIED MAIL TO IT AT ITS ADDRESS PROVIDED IN SUBSECTION 15.1
OR AS OTHERWISE PROVIDED UNDER THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.
THE BORROWER IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY PROCEEDING
HEREAFTER INSTITUTED IN RESPECT OF THIS AGREEMENT, THE NOTES, THE LOAN
DOCUMENTS, OR ANY OTHER DOCUMENTS EXECUTED IN CONNECTION HEREWITH OR THEREWITH.
The Borrower hereby certifies that neither the Agent nor the Lenders nor any of
their respective representatives, agents or counsel have represented, expressly
or otherwise, that the Agent and/or the Lenders would not, in the event of any
such suit, action or proceeding, seek to enforce this waiver of right to trial
by jury. The Borrower acknowledges that the Lenders have been induced to enter
into this Agreement by, among other things, this waiver. The Borrower
acknowledges that it has read the provisions of this Agreement and in particular
this paragraph; has consulted legal counsel; understands the rights it is
granting in this Agreement and is waiving under this Section in particular; and
makes the above waiver knowingly, voluntarily and intentionally.

16.14. Calculations, etc. Calculations hereunder shall be made and financial
data required hereby shall be prepared, both as to classification of items and
as to amounts, in accordance with GAAP and practices which principles and
practices shall be consistently applied and in conformity with those used in the
preparation of the financial statements referred to herein.

16.15. Governmental Approval. The Borrower agrees to take any action which the
Agent may reasonably request in order to obtain and enjoy the full rights and
benefits granted to the Agent by this Agreement and the Loan Documents,
including specifically, at the Borrower’s own cost and expense, the use of its
best efforts to assist in obtaining approval of any applicable governmental or
regulatory authority or court for any action or transaction contemplated by this

 

-72-



--------------------------------------------------------------------------------

Agreement or the Loan Documents which is then required by law, provided, that,
the Borrower shall not be required to effect a public registration of all or any
part of the Pledged Collateral (as defined in the Pledge Agreement) pursuant to
the Securities Act of 1933, as amended, or other similar foreign or state
securities law.

16.16. Counterparts, etc. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all the
counterparts shall together constitute one and the same instrument.

16.17. Governing Law, etc.; Construction.

(a) All disputes, claims or controversies arising from or relating to this
Agreement, the Notes and the other Loan Documents, including the validity hereof
and thereof and the rights and obligations of the parties hereunder and
thereunder, shall be construed in accordance with and governed by the internal
laws of The Commonwealth of Massachusetts (without reference to conflicts of
laws principles) and is intended to take effect as a sealed instrument. Except
as prohibited by law which cannot be waived, the Borrower, the Agent and each
Lender hereby waive any right that they may have to claim or recover in any
litigation involving the Agent, any Lender or the Borrower any special,
exemplary, punitive or consequential damages or any damages other than, or in
addition to, actual damages. The provisions of this Agreement are severable; the
unenforceability of any provision of this Agreement shall not affect the
validity, binding effect and enforceability of any other provision or provisions
of this Agreement.

(b) Any reference to this Agreement, the Notes, the Loan Documents and the other
Loan Documents contained herein or in any other Loan Document shall (unless
otherwise expressly indicated) be deemed to refer to such writing as the same
may be amended, extended and/or restated from time to time in accordance with
the terms thereof. The words “herein”, “hereof”, “hereunder” and words of like
import shall refer to this Agreement as a whole and not to any particular
Section or paragraph of this Agreement. In the event of any conflict between the
provisions of this Agreement (on the one hand) and the provisions of any of the
other Loan Documents (on the other hand), the provisions of this Agreement shall
prevail.

ARTICLE XVII

RATIFICATION

17.1. General. The terms and provisions set forth in this Amendment shall modify
and supersede all inconsistent terms and provisions set forth in the Original
Credit Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Original Credit Agreement and the
other Loan Documents are ratified and confirmed and shall continue in full force
and effect. The Borrower and the Lenders agree that the Original Credit
Agreement as amended hereby and the other Loan Documents shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.
For all matters arising prior to the effective Restatement Closing Date, the
Original Credit Agreement (as unmodified by this Amendment) shall control.

 

-73-



--------------------------------------------------------------------------------

17.2. Release. IN ADDITION, TO INDUCE THE LENDERS AND THE AGENT TO AGREE TO THE
TERMS OF THIS AMENDMENT, THE BORROWER REPRESENTS AND WARRANTS THAT AS OF THE
DATE OF ITS EXECUTION OF THIS AMENDMENT THERE ARE NO CLAIMS OR OFFSETS AGAINST
OR RIGHTS OF RECOUPMENT WITH RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO ITS
OBLIGATIONS UNDER THE LOAN DOCUMENTS (INCLUDING WITHOUT LIMITATION, UNDER THE
ORIGINAL CREDIT AGREEMENT OR AGAINST ANY PRIOR AGENT) AND IN ACCORDANCE
THEREWITH IT:

(a) Waiver. WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT,
DEFENSES OR COUNTERCLAIMS, ARISING PRIOR TO THE DATE OF ITS EXECUTION OF THIS
AMENDMENT AND

(b) Release. RELEASES AND DISCHARGES THE LENDERS AND THE AGENT AND ALL PRIOR
AGENTS AND THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND AFFILIATES
(COLLECTIVELY THE “RELEASED PARTIES”) FROM ANY AND ALL LIABILITIES, CLAIMS,
CAUSES OF ACTION, IN LAW OR EQUITY, WHICH THE BORROWER OR ANY OF ITS
SUBSIDIARIES MAY HAVE AGAINST ANY RELEASED PARTY ARISING PRIOR TO THE DATE
HEREOF IN CONNECTION WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY.

17.3. Reference to Agreement. Each of the Loan Documents, including the Original
Credit Agreement, the Notes and any and all other agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Original Credit Agreement as amended hereby, are
hereby amended so that any reference in such Loan Documents to the Original
Credit Agreement shall mean a reference to the Original Credit Agreement as
amended hereby.

17.4. Entire Agreement. This amendment embodies the entire agreement among the
parties hereto with respect to the subject matter thereof, and supersedes any
and all prior representations and understandings, whether written or oral,
relating to this amendment. There are no oral agreements among the parties
hereto with respect to the subject matter hereof.

[ The remainder of this page is intentionally left blank. ]

[Signature page follows]

 

-74-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as a sealed
instrument as of the date first above written.

 

HARVARD BIOSCIENCE, INC. By:  

/s/ Thomas W. McNaughton, Jr.

  Thomas W. McNaughton, Jr.   Chief Financial Officer & Treasurer  
(Title)        

BROWN BROTHERS HARRIMAN & CO.,

as Lender

By:  

/s/ Daniel G. Head, Jr.

  Daniel G. Head, Jr.     S.V.P.   (Title)        

BANK OF AMERICA, N.A.,

as Lender

By:  

/s/ Peter McCarthy

  Peter McCarthy     S.V.P.   (Title)        

BANK OF AMERICA, N.A.,

as Agent for the Lenders

By:  

/s/ Kristine Thennes

  Kristine Thennes     Vice President   (Title)        

 

-75-



--------------------------------------------------------------------------------

Schedule 1.1

 

Commitments

        Applicable
Percentage  

Brown Brothers Harriman & Co.

   $ 10,000,000    50 % 

Bank of America, N.A.

   $ 10,000,000    50 %           

Total Commitments

   $ 20,000,000   

 

-76-